Execution Version





Exhibit 10.1



     PURCHASE AND SALE AGREEMENT
 
among

ASPEN EXPLORATION CORPORATION

and certain persons listed on the Annexes hereto, as Sellers,

and

VENOCO, INC.,

as Buyer,

Colusa, Glenn, Solano, Sutter, Tehama, and Yolo Counties, California

Dated February 18, 2009

Effective December 1, 2008

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS                Page    ARTICLE 1    PURCHASE AND SALE    1   
                 1.1    Purchase and Sale    1                     1.2   
Assets    2                     1.3    Effective Time    3  ARTICLE 2   
PURCHASE PRICE    3                     2.1    Purchase Price    3             
       2.2    Deposit    3                     2.3    Adjustments to Purchase
Price    3                     2.4    Allocated Values    5  ARTICLE 3    DUE
DILIGENCE INSPECTION    5                     3.1    Access to Records    5     
               3.2    No Representation or Warranty    6                   
 3.3    Access to the Assets and Indemnity    6  ARTICLE 4    TITLE MATTERS   
6                     4.1    Defensible Title    6                     4.2   
Permitted Encumbrances    6                     4.3    Title Defect    7       
             4.4    Notice of Title Defects    7                     4.5   
Seller’s Right to Cure    8                     4.6    Remedies for Title
Defects    8                     4.7    Title Thresholds    8                   
 4.8    Defect Value    8                     4.9    Title Dispute Resolution   
9                     4.10    Depletion and Depreciation of Personal Property   
9                     4.11    Consents    9                     4.12   
Additional Sellers    10                     4.13    Casualty Loss    10 
ARTICLE 5    ENVIRONMENTAL MATTERS    10                     5.1    Definitions 
  10                     5.2    Environmental Assessment    11                 
   5.3    Notice of Environmental Defects    11                     5.4   
Remedies for Environmental Defects    11                     5.5   
Environmental Thresholds    12                     5.6    Environmental Dispute
Resolution    12    -i-


--------------------------------------------------------------------------------

TABLE OF CONTENTS      (continued)                  Page                     
 5.7    Buyer’s Indemnity    13                     5.8    Sellers’ Indemnity   
13  ARTICLE 6    SELLERS’ REPRESENTATIONS AND WARRANTIES    14                 
   6.1    Existence; Aspen’s Organizational Documents    14                   
 6.2    Power    14                     6.3    Authorization    14             
       6.4    Execution and Delivery    15                     6.5   
Liabilities for Brokers’ Fees    15                     6.6    Liens    15     
               6.7    Taxes    15                     6.8    Litigation    15   
                 6.9    Compliance with Laws    15                     6.10   
Contracts    15                     6.11    Governmental Authorizations    16   
                 6.12    Consents and Preference Rights    16                   
 6.13    Environmental Matters    16                     6.14    Required
Shareholder Vote    17                     6.15    Proxy Statement    17       
             6.16    Aspen SEC Reports    17  ARTICLE 7    BUYER’S
REPRESENTATIONS AND WARRANTIES    17                     7.1    Existence    18 
                   7.2    Power    18                     7.3    Authorization 
  18                     7.4    Execution and Delivery    18                   
 7.5    Liabilities for Brokers’ Fees    18                     7.6   
Litigation    18                     7.7    Independent Evaluation    18       
             7.8    Qualification    18                     7.9    Funds    19 
                   7.10    Proxy Statement    19  ARTICLE 8    COVENANTS AND
AGREEMENTS    19                     8.1    Covenants and Agreements    19     
               8.2    Acquisition Proposals    20                     8.3   
Board Recommendations    22    -ii-


--------------------------------------------------------------------------------

TABLE OF CONTENTS      (continued)                  Page                     
 8.4    Existing Negotiations    23                     8.5    Definitions   
23                     8.6    Aspen Shareholders’ Meeting    23                 
   8.7    Preparation of the Proxy Statement    24                     8.8   
Financial Statements    24  ARTICLE 9    CONDITIONS TO CLOSING    25           
         9.1    Sellers’ Conditions    25                     9.2    Buyer’s
Conditions    25  ARTICLE 10 RIGHT OF TERMINATION AND ABANDONMENT    26         
           10.1    Termination    26                     10.2    Effect of
Termination    27                     10.3    Expenses    28  ARTICLE 11
CLOSING    29                     11.1    Date of Closing    29                 
   11.2    Closing Obligations    29  ARTICLE 12 POST-CLOSING OBLIGATIONS    30 
                   12.1    Post-Closing Adjustments    30                   
 12.2    Suspense Accounts    30                     12.3    Dispute Resolution 
  31                     12.4    Records    31                     12.5   
Further Assurances    31                     12.6    Disclaimers of
Representations and Warranties    31  ARTICLE 13 TAXES    32                   
 13.1    Apportionment of Ad Valorem and Property Taxes    32                   
 13.2    Transfer Taxes and Recording Fees    32                     13.3   
Other Taxes    32                     13.4    Tax Reports and Returns    33 
ARTICLE 14 ASSUMPTION AND RETENTION OF OBLIGATIONS;                       
 INDEMNIFICATION    33                     14.1    Buyer’s Assumption of
Liabilities and Obligations    33                     14.2    Seller’s Retention
of Liabilities and Obligations    33                     14.3    Buyer’s
Plugging and Abandonment Obligations    33                     14.4   
Indemnification    34                     14.5    Procedure    35 


-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS      (continued)                  Page                     
 14.6    No Insurance; Subrogation    36                     14.7    Reservation
as to Non-Parties    36  ARTICLE 15 MISCELLANEOUS    36                   
 15.1    Exhibits, Etc    36                     15.2    Notices    36         
           15.3    Amendments    37                     15.4    Assignment   
37                     15.5    Press Releases    37                     15.6   
Headings    37                     15.7    Counterparts    37                   
 15.8    References    38                     15.9    Governing Law    38       
             15.10    Removal of Signs    38                     15.11   
Binding Effect    38                     15.12    Survival    38               
     15.13    No Third-Party Beneficiaries    38                     15.14   
Limitation on Damages    38                     15.15    Severability    38     
               15.16    Knowledge    38                     15.17    Aspen as
Seller Representative    38                     15.18    Waiver    39 


-iv-

--------------------------------------------------------------------------------

ANNEXES             Section       Annex                                         
                 Description    Where Defined       I    Initial Sellers   
Recitals       II    Additional Sellers    Recitals       III    Form of Direct
Joinder Agreement    Recitals       IV    Form of Indirect Joinder Agreement   
Recitals       V    Persons Subject to Voting Agreement    Recitals       VI   
Form of Voting Agreement    Recitals       VII    Form of Aspen Press Release   
15.5       VIII    Form of Aspen 8-K    15.5     EXHIBITS             Section  
    Exhibit                                                         
 Description    Where Defined       A-1    Leases and Lands    1.2.a       A-2 
  Wells    1.2.b     A-3    Rights-of-Way and Surface Leases    1.2.e       A-4 
  Equipment and Facilities    1.2.e       A-5    Seismic Data    1.2.f       B 
  Material Agreements    1.2.d       C    Allocated Values    2.4           C-1
– Allocated Value by Seller                C-2 – Allocated Value by Well       
    D    Form of Assignment and Bill of Sale    11.2.a       E    Aspen’s Wire
Instructions    2.2 and 11.2.c       F    Sellers’ Certificate    11.2.e      
G    Buyer’s Certificate    11.2.f       H    Non-Foreign Affidavit    11.2.g .
    I    Suspense Accounts    12.2     SCHEDULES             Section      
Schedule                                                           Description 
  Where Defined       6.12    Consents and Preference Rights    6.12  


--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT



     This PURCHASE AND SALE AGREEMENT (“Agreement”), dated February 18, 2009, is
by and among Aspen Exploration Corporation, a Delaware corporation, whose
address is 2050 S. Oneida Street, Suite 208, Denver, Colorado 80224 (“Aspen”),
the persons identified on Annex I hereto (such persons, together with Aspen,
being hereinafter referred to as the “Initial Sellers”), and Venoco, Inc., a
Delaware corporation, whose address is 370 17th Street, Suite 3900, Denver,
Colorado 80202-1370 (“Buyer”).



RECITALS



     A.      The Initial Sellers own certain real and personal property
interests located in Colusa, Glenn, Solano, Sutter, Tehama, and Yolo Counties,
California, and certain other persons identified on Annex II (such other
persons, the “Additional Sellers”) own certain additional interests in the same
properties, in each case as more fully described in Section 1.2 below (the
“Assets”).

     B.      Initial Sellers desire to sell their interests in the Assets to
Buyer, and to give the Additional Sellers the opportunity to sell their
interests in the Assets to Buyer on the same terms.

     C.      Buyer desires to purchase the Assets from the Initial Sellers and
the Additional Sellers upon the terms and conditions set forth in this Agreement
(the “Transaction”).

     D.      Contemporaneously with the execution and delivery hereof, each
Initial Seller other than Aspen is becoming a party hereto by executing and
delivering a Joinder Agreement in the form attached hereto as Annex III, which
agreement contemplates that such Initial Seller will convey its interests in the
Assets directly to Buyer at the Closing (as that term is defined in Section
11.1) (a “Direct Joinder Agreement”), or a Joinder Agreement in the form
attached hereto as Annex IV, which agreement contemplates that such Initial
Seller will convey its interests in the Assets to Aspen, and that Aspen will
assume the obligation of such Seller to convey the Assets to Buyer at the
Closing (an “Indirect Joinder Agreement,” each of a Direct Joinder Agreement and
an Indirect Joinder Agreement being referred to collectively herein as a
“Joinder Agreement”).

     E.      Subject to the terms hereof, any Additional Seller may become a
party to this Agreement by executing either a Direct Joinder Agreement or an
Indirect Joinder Agreement and delivering same to Aspen and Buyer, all such
Additional Sellers being referred to, collectively with the Initial Sellers, as
“Sellers”.

     F.      Each Seller other than Aspen (each, a “Non-Aspen Seller”), by
execution of a Joinder Agreement, is appointing, or will appoint, Aspen as the
exclusive agent, proxy and attorney in fact for such Seller for all purposes of
this Agreement as to which Aspen is authorized to act as the Seller
Representative (as that term is defined in Section 2.3) pursuant to the terms
hereof.

     G.      As an inducement to Buyer to enter into this Agreement,
concurrently with the execution and delivery of this Agreement, with the
approval of Aspen’s Board of Directors,

--------------------------------------------------------------------------------

Buyer has entered into voting agreements with each of the persons set forth on
Annex V attached hereto, in the form attached hereto as Annex VI, pursuant to
which such parties have, among other things, agreed to support the Transaction
upon the terms and conditions set forth therein (collectively, the “Voting
Agreements”).



AGREEMENT



     In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sellers and Buyer agree as follows:



ARTICLE 1
PURCHASE AND SALE



     1.1      Purchase and Sale. Subject to the terms and conditions set forth
herein, Sellers agree to sell and convey to Buyer, and Buyer agrees to purchase
and receive from Sellers, all of Sellers’ right, title and interest in the
Assets, pursuant to the terms and conditions of this Agreement.

     1.2      Assets. The “Assets” are, subject to Section 1.3, all of Sellers’
right, title, and interest in and to the following real and personal property
interests located in Colusa, Glenn, Solano, Sutter, Tehama, and Yolo Counties,
California:

     a.      The oil and gas leases described on Exhibit A-1 (the “Leases”),
covering the lands described on Exhibit A-1 (the “Lands”); and the oil, gas and
all other hydrocarbons (“Hydrocarbons”), in, on or under or that may be produced
from the Lands.

     b.      The oil and gas wells located on the Leases and Lands, or lands
pooled or unitized therewith, including without limitation the oil and gas wells
described on Exhibit A-2 (the “Wells”), all injection and disposal wells on the
Leases and Lands, and all personal property and equipment associated with the
Wells as of the Effective Date.

     c.      The rights, to the extent transferable, in and to all existing and
effective unitization, pooling and communitization agreements, declarations and
orders, to the extent that they relate to or affect any of the interests
described in Sections 1.2. a and 1.2. b or the post-Effective Time production of
Hydrocarbons from the Leases and Lands.

     d.      The rights, to the extent transferable, in and to Hydrocarbon,
gathering and processing contracts, operating agreements, balancing agreements,
joint venture agreements, partnership agreements, farmout agreements, marketing
and production sales agreements (but only such marketing and production sales
agreements that are terminable on 30 days’ notice or less), and other contracts,
agreements and instruments relating to the interests described in Sections 1.2.
a, 1.2. b and 1.2. c, including without limitation the agreements described on
Exhibit B (the “Material Agreements”).

    e.      All of the personal property, fixtures, improvements (including
without limitation the equipment and facilities described on Exhibit A-4) (the
“Equipment and Facilities”) and permits, licenses, approvals, servitudes,
rights-of-way, easements, surface leases

2

--------------------------------------------------------------------------------

(including without limitation the rights-of-way, easements and surface leases
described on Exhibit A-3) and other surface rights, tanks, boilers, buildings,
improvements, injection facilities, saltwater disposal facilities, other
appurtenances and facilities located on and used in connection with or otherwise
related to the exploration for or production, gathering, treatment, processing,
storing, or transporting of Hydrocarbons or water produced from the Assets
described in Sections 1.2. a through 1.2. d.

     f.      All seismic data set forth on Exhibit A-5 and, subject to
applicable third-party licensing restrictions or other restrictions on
disclosure or transfer, any other seismic data regarding the Lands or Leases
(“Seismic Data”); Sellers’ Lease and well files; gas processing files; division
order files; abstracts; title opinions; land surveys; well logs; maps;
engineering data and reports; reserve studies and evaluations (insofar as they
cover and exist within the boundaries of the Lands), geological and geophysical
data and all technical evaluations, interpretive data and technical data and
information relating to the Assets; provided, however, the foregoing shall not
include any files, records, data or information which is attorney work product
or subject to attorney client privilege or any files, data or information which
by agreement a Seller is required to keep confidential except and to the extent
a waiver in writing is obtained of any such confidential requirements (the
“Records”).

     g.      All intangible and tangible property and rights and all claims
against third parties, insurance proceeds, audit rights and all other rights,
privileges, benefits and powers, conferred upon the owner and holder of
interests in the Lands, Leases, Equipment and Facilities, Wells, Seismic Data
and Records.

     h.      All warranties and indemnities in favor of Sellers or their
respective predecessors in title from third parties relating to the Lands,
Leases, Equipment and Facilities, Wells, Seismic Data and Records, except that
Sellers may maintain the concurrent benefit of such warranties or indemnities to
the extent Sellers are indemnifying Buyer hereunder.

     1.3      Excluded Assets. For any and all Non-Aspen Sellers, the Assets
shall not include any interests in real or personal property other than such
Seller’s proportional interest (based on the interests as reflected in Exhibit
A-1, Exhibit A-2 and Exhibit C, as appropriately adjusted if it is ultimately
determined that Seller’s actual proportional interests are different than those
set forth on such exhibits) in personal property, equipment, and other Assets
associated with the Lands, Leases and Wells described in Exhibit A-1, Exhibit
A-2, Exhibit A-3, Exhibit A-4, and Exhibit B. By way of example, both ABA Energy
Corporation (“ABA”) and Aspen own a working and net revenue interest in the
Santa Clara #1 well which ABA operates. ABA’s interest in the well is not
reflected on Exhibit A-1, Exhibit A-2 or Exhibit C; accordingly, ABA will not be
transferring its interest in this well to Buyer even though Aspen’s interest in
the well is included in the Assets and will be transferred to Buyer. Further,
certain Sellers shall retain a royalty interest in certain of the Assets; the
effect of such interests is reflected in Exhibit A-1, Exhibit A-2 or Exhibit C.

     1.4      Effective Time. The purchase and sale of the Assets shall be
effective as of December 1, 2008 at 12:01 a.m., Pacific Time (the “Effective
Time”).

3

--------------------------------------------------------------------------------



ARTICLE 2
PURCHASE PRICE



     2.1      Purchase Price. The purchase price for the Assets, assuming that
all Additional Sellers become Sellers hereunder, shall be Twenty-Five Million
Dollars ($25,000,000.00) (the “Purchase Price”), subject to adjustment pursuant
to the terms hereof. At Closing, Buyer shall pay each Seller a portion of the
Purchase Price equal to the Allocated Value of such Seller’s Assets as set forth
on Exhibit C (the “Per Seller Purchase Price”), as adjusted pursuant to the
terms hereof, by wire transfer of immediately available funds to such Seller
pursuant to wire instructions provided by such Seller to Buyer not less than
three business days prior to the Closing.

     2.2      Deposit. Concurrently with the execution of this Agreement, Buyer
shall wire to Aspen, for the benefit of the Sellers, in immediately available
funds the amount of One Million, Two Hundred and Fifty Thousand Dollars
($1,250,000.00) (as adjusted pursuant to the following sentence, the “Deposit”)
as directed on Exhibit E. Promptly following the Joinder Deadline (as that term
is defined in Section 4.13), Buyer shall wire additional funds to Aspen such
that the total Deposit will be equal to 10% of the Allocated Value of all Assets
to be purchased by Buyer at the Closing. The Deposit, together with all Interest
thereon, shall be held by Aspen for the benefit of Sellers and, subject to the
terms of Article 10 of this Agreement, either (i) retained by Aspen and applied
against Aspen’s Per Seller Purchase Price in the event the Closing is
consummated, (ii) paid by Aspen to each Seller pro rata based on its Per Seller
Purchase Price in the circumstances set forth in Section 10.3. c.i or Section
10.3. c.ii or (iii) returned to Buyer promptly following the termination of this
Agreement in all other circumstances. For the purposes of this Agreement,
“Interest” shall mean interest on the Deposit at the rate actually earned for
the period from the time the Deposit is paid to Aspen until it is retained by
Aspen, returned to Buyer or paid to Sellers, as applicable, pursuant to this
Section 2.2.

     2.3      Adjustments to Purchase Price. The Purchase Price shall be
adjusted according to this Section without duplication. For all adjustments
known as of Closing, the Purchase Price shall be adjusted at Closing pursuant to
a “Preliminary Settlement Statement” approved by Aspen, acting as representative
of each Seller (the “Seller Representative”) and Buyer on or before Closing. A
draft of the Preliminary Settlement Statement will be prepared by the Seller
Representative and provided to Buyer ten (10) business days prior to Closing.
The Preliminary Settlement Statement shall set forth the Purchase Price as
adjusted using the best information available at the Closing Date which amount
shall be paid at Closing and is referred to as the “Closing Amount.” At Closing,
Buyer shall pay each Seller a portion of the Closing Amount equal to the
Allocated Value of such Seller’s Assets as set forth on Exhibit C, subject to
adjustment pursuant to the terms hereof (the “Per Seller Closing Amount”). Each
Per Seller Closing Amount shall be paid at Closing by wire transfer of
immediately available funds in accordance with the wiring instructions provided
pursuant to Section 2.1. After Closing, final adjustments to the Purchase Price
shall be made pursuant to the Final Settlement Statement to be delivered
pursuant to Section 12.1. For the purposes of this Agreement, the term “Property
Expenses” shall mean all capital expenses, joint interest billings, lease
operating expenses, lease rental and maintenance costs, royalties, overriding
royalties, taxes (apportioned as of the Effective Time pursuant to Article 13),
drilling expenses, workover expenses, geological, geophysical and any other
exploration or development expenditures chargeable under applicable

4

--------------------------------------------------------------------------------

operating agreements or other agreements consistent with the standards
established by the Council of Petroleum Accountant Societies of North America
that are attributable to the maintenance and operation of the Assets during the
period in question.

     a.      Upward Adjustments. The Per Seller Purchase Price for each Seller
shall be adjusted upward by the following:

(i)      An amount equal to all Property Expenses, including prepaid expenses,
attributable to such Seller’s proportionate share in its Assets after the
Effective Time that were paid by such  Seller (all to be apportioned as of the
Effective Time except as otherwise provided), including without limitation,
prepaid utility charges, prepaid rentals and royalties, including lease rentals,
and prepaid drilling and completion costs (to be apportioned as of the Effective
Time based on drilling days).

(ii)      The proceeds of production attributable to such Seller’s proportionate
share in its Assets occurring before the Effective Time (including production
from such Assets that occurred before the Effective Time but, because such
production is in pipelines or in processing, had not been sold as of the
Effective Time times the price for which production from such Assets was sold
immediately prior to the Effective Time) and received by Buyer, net of royalties
and taxes measured by production.

(iii)      To the extent that there are any pipeline imbalances, if the net of
such imbalances is an overdelivery imbalance (that is, at the Effective Time,
such Seller has delivered more gas to the pipeline than the pipeline has
redelivered for such Seller), the relevant Per Seller Purchase Price shall be
adjusted upward by the product of the price received by such Seller times the
net overdelivery imbalance in MMbtus.

(iv)      An amount equal to such Seller’s share of any oil or condensate in
tanks or storage facilities produced from or credited to the Leases and Lands
prior to the Effective Time based upon the quantities in oil or condensate tanks
or storage facilities as measured by and reflected in such Seller’s records
multiplied by the price in effect for such inventory on the Closing Date; and

(v)      Any other amount provided in this Agreement or agreed upon by the
Seller Representative and Buyer.

     b.      Downward Adjustments. The Per Seller Purchase Price for each Seller
shall be adjusted downward by the following:

(i)      An amount equal to the sum of all Title Purchase Price Adjustments (as
defined in Section 4.7) applicable to such Seller’s Assets;

(ii)      The proceeds of production attributable to such Seller’s proportionate
share in its Assets occurring on or after the Effective Time and received by
such Seller, net of royalties and taxes measured by production;

5

--------------------------------------------------------------------------------

     (iii)     To the extent that there are any pipeline imbalances, if the net
of such imbalances is an underdelivery imbalance (that is, at the Effective
Time, such Seller has delivered less gas to the pipeline than the pipeline has
redelivered for such Seller), the relevant Per Seller Purchase Price shall be
adjusted downward by the product of the price received by such Seller times the
net underdelivery balance in MMbtus;

     (iv)      An amount equal to the Seller Property Tax (as defined in Section
13.1) applicable to such Seller;

     (v)      With respect to Aspen’s Per Seller Purchase Price, an amount equal
to the Suspense Accounts (as defined in Section 12.2);

     (vi)      With respect to Aspen’s Per Seller Purchase Price, the amount of
the Deposit plus Interest; and

     (vii)      Any other amount provided in this Agreement or agreed upon by
the Seller Representative and Buyer.

     2.4 Allocated Values. Sellers and Buyer agree to allocate the Purchase
Price among the Assets as set forth in Exhibit C (the value for each Asset being
herein referred to as its “Allocated Value”). The parties agree that 90% of the
Allocated Value of each Well is attributable to real property and 10% to
personal property and equipment.



ARTICLE 3
DUE DILIGENCE INSPECTION



     3.1 Access to Records. By the execution and delivery of this Agreement,
each Seller shall be deemed to be a party to the Confidentiality and
Non-Disclosure Agreement dated September 12, 2008 between Aspen and Buyer (the
“Confidentiality Agreement”) and to be subject to the terms thereof. Subject to
the terms of the Confidentiality Agreement, Sellers will disclose and make
available to Buyer and its representatives at Sellers’ offices and during
Sellers’ normal business hours, all Records in Sellers’ possession or control
relating to the Assets for the purpose of permitting Buyer to perform its due
diligence review including, but not limited to, all well, leasehold, unit and
title files and title opinions. Sellers agree to reasonably cooperate with Buyer
in Buyer’s efforts to obtain, at Buyer’s sole expense, such additional
information relating to the Assets as Buyer may reasonably desire. Buyer may
inspect the Records only to the extent it may so do without violating any
obligation, confidence or contractual commitment of Sellers to a third party.
Sellers shall use reasonable efforts to obtain the necessary consents to allow
Buyer’s examination of any confidential information relating to the Assets or
the Transaction, but shall not be required to incur any costs or additional
liabilities to obtain any such consents. Each Seller shall promptly inform Buyer
of the fact that information is being withheld by such Seller due to an
obligation to maintain such information in confidence.

     3.2 No Representation or Warranty. Sellers make no representation or
warranty as to the accuracy, completeness, or content of the Records maintained
by Sellers and made available to Buyer, including, without limitation, any
seismic, geological, or geophysical data or interpretations, as well as any
engineering or reserve studies and evaluations. Buyer agrees that any
conclusions drawn from the Records shall be the result of its own independent
review and

6

--------------------------------------------------------------------------------

judgment. Except as otherwise expressly set forth herein, Sellers further make
no representations or warranties, express or implied, as to the condition of the
Assets, or their fitness for Buyer’s intended use or operations.

     3.3      Access to the Assets and Indemnity. Prior to Closing, Sellers
shall permit Buyer, and the officers, employees, agents and advisors of Buyer,
access to the Assets. Buyer agrees to release, indemnify, defend, and hold
harmless Sellers against all Losses (as defined in Section 14.4) arising from or
related to the activities of Buyer, its employees, agents, contractors and other
representatives in connection with Buyer’s review of the Assets regardless of
the negligence or strict liability of Sellers.

ARTICLE 4
TITLE MATTERS

     4.1      Defensible Title. The term “Defensible Title” means such title of
a Seller in and to the Assets that, subject to and except for the Permitted
Encumbrances:

     a.      (i) entitles such Seller to receive not less than the net revenue
interest for all depths described on Exhibit A-2 (“NRI”) throughout the life of
the relevant Lease; (ii) obligates such Seller to bear costs and expenses
relating to the Assets in an amount not greater than the working interest
described on Exhibit A-2 (“WI”) throughout the life of the relevant Lease; and
(iii) is free and clear of liens, taxes, encumbrances, mortgages, claims and
production payments and any other defects except as specifically set forth on
Exhibit A-2; or

     b.      with respect to Assets relating to undrilled acreage not described
on Exhibit A-2, (i) entitles such Seller to receive not less than the mineral
interest described on Exhibit A-1 (“Mineral Interest”) throughout the life of
the relevant Lease; (ii) imposes burdens in an amount not greater than the
royalty interest described on Exhibit A-1 (“Royalty Interest”) throughout the
life of the relevant Lease; and (iii) is free and clear of liens, taxes,
encumbrances, mortgages, claims and production payments and any other defects
except as specifically set forth on Exhibit A-1.

    4.2      Permitted Encumbrances. The term “Permitted Encumbrances” shall
mean:

     a.      Lessors’ royalties, overriding royalties, net profits interests,
production payments, reversionary interests and similar burdens if the net
cumulative effect of such burdens does not operate to reduce the NRIs or Mineral
Interests below those set forth on Exhibit A-1 or Exhibit A-2, as applicable;

     b.      Any required governmental or third-party consents to assignment of
the Assets and preferential purchase rights which are handled exclusively under
Sections 4.11 and 4.12 below;

     c.      Liens for taxes or assessments not yet due or not yet delinquent
or, if delinquent, that are being contested in good faith in the normal course
of business, provided, however, that the relevant Seller shall be responsible
for the prompt payment of all taxes attributable to the Assets for all
pre-Effective Time periods. This Section 4.2. c does not change the
apportionment of taxes under Article 13 of this Agreement;

7

--------------------------------------------------------------------------------

     d.      Rights of reassignment, to the extent any exist as of the date of
this Agreement, prior to the surrender or expiration of any lease;

     e.      Easements, rights-of-way, servitudes, permits, surface leases and
other rights with respect to surface operations, on, over or in respect of any
of the properties or any restriction on access thereto which do not materially
interfere with the operation of the affected property;

     f.      Materialmen’s, mechanics’, repairmen’s, employees’, contractors’,
operators’ or other similar liens or charges arising in the ordinary course of
business incidental to construction, maintenance or operation of the Assets (i)
if they have not been filed pursuant to law and the time for filing them has
expired, (ii) if filed, they have not yet become due and payable or payment is
being withheld as provided by law, or (iii) if their validity is being contested
in good faith by appropriate action; provided, however, that it shall be the
relevant Seller’s responsibility to promptly discharge and remove all such liens
or charges at such Seller’s sole expense;

     g.      Rights reserved to or vested in any municipality or governmental,
statutory, or public authority to control or regulate any of the Assets in any
manner; and all applicable laws, rules, regulations and orders of general
applicability in the area;

     h.      Liens for post-Effective Time operations arising under operating
agreements, unitization and pooling agreements securing amounts not yet accrued
or due; or

     i.      Defects that are generally accepted under oil and gas industry
standards as being sufficient to permit the exploration, development, operation,
or use of the Asset without material interference, material adverse economic
effect or impairment of Buyer’s right to receive the proceeds of production from
such Asset.

     4.3      Title Defect. The term “Title Defect” means any encumbrance,
encroachment, irregularity, defect in or objection to real property title,
excluding Permitted Encumbrances, that alone or in combination with other
defects:

     a.      Renders title to an Asset less than Defensible Title;

     b.      Reduces, impairs or prevents Buyer from receiving payment from the
purchasers of production from an Asset (it being understood and agreed that the
incurrence of Property Expenses will not in and of itself create a Title
Defect); and/or

     c.      Restricts or extinguishes Buyer’s right to use an Asset as owner,
lessee, licensee or permittee, as applicable.

     4.4      Notice of Title Defects. Buyer shall deliver to the Seller
Representative a written “Notice of Title Defects” on or before the Defect
Notice Deadline. The Notice of Title Defects shall (i) describe the Title
Defect, (ii) describe the basis of the Title Defect and (iii) describe Buyer’s
good faith estimate of the reduction in the Asset’s Allocated Value caused by
the Title Defect (“Title Defect Value”) and all calculations and reasonably
available documentation substantiating the existence of the Title Defect. Buyer
will be deemed to have conclusively

8

--------------------------------------------------------------------------------

waived any Title Defect about which it fails to so notify the Seller
Representative in writing prior to the Defect Notice Deadline. The Seller
Representative may contest the Title Defect or the Title Defect Value by so
notifying Buyer. The agreement of the Seller Representative and Buyer as to the
Title Defect Value shall result in the “Actual Title Defect Value”. For the
purposes of this Agreement, the term “Defect Notice Deadline” shall mean 5:00
p.m. Pacific Time on March 18, 2009; provided, however, that if the Closing
occurs on or after April 30, 2009, the Defect Notice Deadline shall be 5:00 p.m.
Pacific Time on the fifteenth day of the month in which the Closing occurs.

     4.5      Seller’s Right to Cure. Any Seller shall have the option, but not
the obligation, to attempt to cure any Title Defects. The Seller Representative
shall notify Buyer prior to Closing of any Seller’s election to cure any Title
Defect, and shall thereafter provide to Buyer as soon as practicable prior to
Closing evidence that any such Title Defect is cured.

     4.6      Remedies for Title Defects. Subject to Sections 9.1. d and 9.2. d,
in the event that any Title Defect is not cured on or before Closing, Buyer
shall, at its sole election, elect one of the following by so notifying the
Seller Representative not later than two (2) business days prior to Closing:

     a.      Accept the portion of the Assets affected by the Title Defect
notwithstanding the Title Defect, in which case Buyer will be deemed to have
conclusively waived the Title Defect;

     b.      Subject to the specific limitations set forth in Section 4.7,
receive a credit equal to the amount of the Actual Title Defect Value for an
Asset (the “Title Defect Adjustment”), in which event the parties shall proceed
to Closing and the Asset that is subject to such Title Defect shall be conveyed
by the relevant Seller to Buyer subject to such Title Defect and Buyer shall pay
to such Seller the relevant Per Seller Purchase Price as so adjusted, such
adjustment constituting Buyer’s sole and exclusive remedy with respect to such
Title Defect; or

     c.      Exclude the Asset subject to such Title Defect and reduce the
relevant Per Seller Purchase Price by an amount equal to the Allocated Value of
such Asset, in which event the parties shall proceed to Closing and the Asset
that is subject to such Title Defect shall be retained by such Seller and Buyer
shall pay to such Seller the relevant Per Seller Purchase Price as so adjusted.

     4.7      Title Thresholds. No Seller shall have any obligation under
Section 4.6 and there shall be no reduction to the Purchase Price under Sections
4.6. b or 4.6. c with respect to any single Title Defect unless the resulting
reduction of the Purchase Price would exceed Ten Thousand Dollars ($10,000.00)
(the “Single Title Incident Threshold Amount”). For the purposes of application
of the foregoing threshold, a single Title Defect shall be determined on a
lease-by-lease basis for all oil and gas leasehold interests and shall include
all affected interests on an aggregate basis. In addition, there shall be no
reduction to the Purchase Price under Sections 4.6. b or 4.6. c until such time
as the total of all Actual Title Defect Values in excess of the Single Title
Incident Threshold Amount exceeds one percent (1%) of the unadjusted Purchase
Price (the “Title Threshold Amount”), which amount shall be a threshold and not
a deductible. If the Title Threshold Amount is exceeded, the Purchase Price
reduction shall

9

--------------------------------------------------------------------------------

include the Single Title Incident Threshold Amount for those Title Defects that
exceed such threshold and are conveyed to Buyer under Section 4.6. b and shall
include the Allocated Value of those Assets that are retained by a Seller under
Section 4.6. c. The total of the Purchase Price reductions under Sections 4.6. b
and 4.6. c is the “Title Purchase Price Adjustment.” The Title Purchase Price
Adjustment shall be allocated to the Per Seller Purchase Price of the Seller(s)
holding the affected Asset(s) and shall not affect the Per Seller Purchase Price
of the other Sellers.

     4.8      Defect Value. “Title Defect Value” means the amount by which the
Allocated Value of an Asset has been reduced by a Title Defect, and shall be
determined by Buyer and the Seller Representative in good faith taking into
account all relevant factors, including without limitation, the following: (i)
if the Title Defect is a lien or encumbrance on the Asset, the Title Defect
Value shall be the cost of removing such lien or encumbrance, (ii) if the Title
Defect is an actual reduction in NRI or Mineral Interest, the Title Defect Value
shall be the Allocated Value for the particular Asset, proportionately reduced
by the ratio of the actual NRI/Mineral Interest to the represented NRI/Mineral
Interest and (iii) if the Title Defect does not fall into subsection (i) or
(ii), then the factors to be considered shall include (a) the Allocated Value of
the affected Asset, (b) the current status of the Asset affected by the Title
Defect (i.e., proved developed producing, etc.) and if such interest is
producing, the present value of the future cash flow, net of capital
expenditures, expected to be generated therefrom, (c) if the Title Defect
represents only a possibility of title failure, the probability that such
failure will occur, and (d) the legal effect of the Title Defect.

     4.9      Title Dispute Resolution. Sellers and Buyer agree to resolve
disputes concerning the following matters pursuant to this Section: (i) the
existence and scope of a Title Defect, (ii) the Title Defect Value of that
portion of the Asset affected by a Title Defect and (iii) the adequacy of a
Seller’s Title Defect curative materials (the “Disputed Title Matters”). The
Seller Representative and Buyer agree to attempt to initially resolve all
Disputed Title Matters through good faith negotiations. If such parties cannot
resolve such disputes within fourteen (14) days prior to Closing, the Disputed
Title Matters shall be finally determined by an accounting, petroleum
engineering, or law firm or consultant mutually acceptable to the Seller
Representative and Buyer (the “Title Arbiter”), taking into account the factors
set forth in this Agreement. On or before ten (10) days prior to Closing, Buyer
and the Seller Representative shall present their respective positions in
writing to the Title Arbiter, together with such evidence as each party deems
appropriate. The Arbiter shall be instructed to resolve the dispute through a
final decision within five (5) days after submission of the parties’ respective
positions to the Title Arbiter. The costs incurred in employing the Arbiter
shall be borne equally by the Seller Representative, who may allocate such costs
as appropriate to the relevant Seller(s), and Buyer. The Title Arbiter’s final
decision may be filed with a court of competent jurisdiction and entered as a
judgment which shall be binding on the parties.

     4.10      Depletion and Depreciation of Personal Property. Buyer shall
assume all risk of loss with respect to, and any change in the condition of, the
Assets from the Effective Time until Closing for production of Hydrocarbons
through depletion (including the watering-out of any well, collapsed casing or
sand infiltration of any well) and the depreciation of personal property due to
ordinary wear and tear.

10

--------------------------------------------------------------------------------

     4.11      Consents. Sellers and Buyer shall jointly use reasonable efforts
to obtain all required consents to assignment of leases and contracts. If Buyer
discovers properties for which consents to assign are applicable during the
course of Buyer’s due diligence activities (other than as disclosed herein or
set forth on Exhibit A-1), Buyer shall promptly notify the Seller
Representative, who shall promptly notify the relevant Seller. Except for
consents and approvals which are customarily obtained post-Closing (including
without limitation certain federal or state or governmental approvals) and those
consents which would not invalidate the conveyance of the Assets or would result
in the termination of the relevant Lease, if a necessary consent to assign any
Asset has not been obtained as of the Closing, then (i) the portion of the
Assets for which such consent has not been obtained shall be included with the
Assets at the Closing, and the Purchase Price for that Asset shall be included
in the Preliminary Settlement Statement, (ii) the relevant Seller shall employ
reasonable efforts to obtain such consent as promptly as possible following
Closing and (iii) if such consent has not been obtained as of the Final
Settlement Date (unless the Seller Representative and Buyer otherwise mutually
agree in writing), the Allocated Value of the Asset shall be a downward
adjustment to the relevant Per Seller Purchase Price on the Final Settlement
Statement and Buyer shall reassign such Asset to the relevant Seller, effective
as of the Effective Time. Buyer shall reasonably cooperate with such Seller in
obtaining any required consent including providing assurances of reasonable
financial conditions, plans of development or any other information reasonably
requested by the party whose consent is required. With respect to a consent that
would invalidate the conveyance of an Asset or would result in the termination
of the relevant Lease, if such consent has not been obtained as of the Closing,
but is obtained as of the Final Settlement Date, the affected Asset shall be
conveyed to Buyer effective as of the Effective Time, and the Allocated Value of
the Asset shall be an upward adjustment to the relevant Per Seller Purchase
Price on the Final Settlement Statement.

     4.12      Preferential Purchase Rights.

     a.      If any preferential right to purchase any portion of the Assets is
exercised prior to the Closing Date, that portion of the Assets affected by such
preferential purchase right shall be excluded from the Assets and the relevant
Per Seller Purchase Price shall be adjusted downward by an amount equal to the
Allocated Value of such affected Assets without the requirement for Buyer to
give notice. Notwithstanding the foregoing, (i) if the purchase contemplated by
the preferential right is not completed in a timely manner and the deadline for
such completion occurs prior to Closing, the affected portion of the Assets
shall be included in the Transaction and no adjustment to the Per Seller
Purchase Price will be made and (ii) if the purchase contemplated by the
preferential right is not completed in a timely manner and the deadline for such
completion occurs after the Closing but prior to the Final Settlement Date,
Seller agrees to promptly convey the excluded portion of the Assets to Buyer
effective as of the Effective Time, pursuant to the terms of this Agreement.

     b.      If by Closing, the time frame for the exercise of a preferential
purchase right has not expired and the relevant Seller has not received notice
of an intent not to exercise or a waiver of the preferential purchase right,
that portion of the Assets affected by such preferential purchase right shall be
included in the Assets and assigned to Buyer at Closing. If such preferential
purchase right is exercised in a timely manner following Closing, then Buyer
will convey the affected portion of the Assets to the holder of the right. Buyer
agrees to operate and

11

--------------------------------------------------------------------------------

maintain all such Assets as to which a preferential purchase right may be
exercised following the Closing in accordance with customary industry practices
until the relevant time period for exercise of such right expires.

     4.13      Non-Aspen Sellers.

     a.      Any Additional Seller may become a party to this Agreement by
executing and delivering to Aspen and Buyer a Joinder Agreement by no later than
5:00 p.m. Pacific Time on the date that is thirty days following the date this
Agreement is publicly announced (the “Joinder Deadline”). Upon such timely
execution and delivery, and acceptance of same by Aspen and Buyer, such
Additional Seller shall have the rights and obligations of a Seller hereunder.
With respect to any Additional Seller that does not become a party hereto
pursuant to the foregoing, the Purchase Price shall be reduced by the amount
that would have otherwise represented such Additional Seller’s Per Seller
Purchase Price.

     b.      Any Non-Aspen Seller may transfer its interests in the Assets to
Aspen prior to the Closing pursuant to an Indirect Joinder Agreement and an
assignment mutually acceptable to such Non-Aspen Seller and Aspen and reasonably
acceptable to Buyer, in which case Aspen shall assume the obligations of such
Non-Aspen Seller to sell such interests to Buyer at the Closing pursuant to the
terms hereof; provided, however, that definitive documentation regarding such
transfer must be executed and provided to Buyer not less than five days prior to
the Defect Notice Deadline.

     4.14      Casualty Loss. Prior to Closing, if any of the Assets are
destroyed by fire or other casualty or any of the Assets are taken or threatened
to be taken in condemnation or under the right of eminent domain (“Casualty
Loss”), the Seller Representative shall promptly provide notice of the Casualty
Loss to Buyer. Buyer shall not be obligated to purchase an Asset that is the
subject of a Casualty Loss if Buyer provides written notice to the Seller
Representative prior to Closing of Buyer’s election not to purchase such Asset.
If Buyer so elects not to purchase such Asset, the relevant Per Seller Purchase
Price shall be reduced by the Allocated Value of the relevant Asset. If Buyer
elects to purchase such Asset, the relevant Per Seller Purchase Price shall be
reduced by the estimated cost to repair such Asset (with equipment of similar
utility) as agreed by Buyer and the Seller Representative (the reduction being
the “Net Casualty Loss”). The Net Casualty Loss shall not, however, exceed the
Allocated Value of such Asset. The relevant Seller, at its sole option, may
elect to cure such Casualty Loss. If a Seller elects to cure such Casualty Loss,
such Seller may replace any personal property that is the subject of a Casualty
Loss with equipment of similar grade and utility, or replace any real property
with real property of similar nature and kind if such property is acceptable to
Buyer. If such Seller cures the Casualty Loss to the satisfaction of Buyer, the
Asset subject to such Casualty Loss shall be purchased by Buyer and there shall
be no adjustment to the relevant Per Seller Purchase Price. If such Seller does
not cure the Casualty Loss to the satisfaction of Buyer and the aggregate amount
of the aggregate of all Net Casualty Losses exceeds the amount of the Deposit,
Buyer may, by written notice to the Seller Representative, elect to terminate
this Agreement and receive the Deposit plus Interest.

12

--------------------------------------------------------------------------------



ARTICLE 5
ENVIRONMENTAL MATTERS



     5.1      Definitions. For the purposes of this Article 5, (i)
“Environmental Defect” means a condition in, on or under the Assets (including,
without limitation, air, land, soil, surface and subsurface strata, surface
water, ground water, or sediments) that causes an Asset to be in violation of an
Environmental Law or a condition that can reasonably be expected to give rise to
costs or liability under applicable Environmental Laws, (ii) “Environmental Law”
means any statute, rule, regulation, code or order, issued by any federal,
state, or local governmental entity in effect on or before the Closing relating
to the protection of the environment, human health or safety or the release or
disposal of waste materials and (iii) “Remediation” means actions taken to
correct an Environmental Defect and “Remediation Costs” means the actual costs,
or good faith estimates of the costs, to conduct such Remediation.

     5.2      Environmental Assessment. Prior to Closing, Buyer may conduct an
on-site inspection, environmental assessment and compliance audit of the Assets
(an “Environmental Assessment”) at Buyer’s cost and expense, provided that Buyer
shall (i) provide the Seller Representative a copy of any and all final reports
generated by Buyer or any of its agents retained to participate in the
Environmental Assessment promptly after such reports are finalized or received,
as the case may be and (ii) maintain all such reports, and all other information
relating to the results of the Environmental Assessment, whether or not in
written form, in confidence, except as may be otherwise required by applicable
law. Sellers shall provide Buyer with access to the Assets and to all
information in Sellers’ possession or control pertaining to the environmental
condition of the Assets, including, but not limited to, status or any
environmental reports, permits, records and assessments in Sellers’ possession
or control, and shall make available to Buyer all present personnel who would
reasonably be expected to have knowledge or information regarding the
environmental status or condition of the Assets. Sellers make no representation
or warranty as to the accuracy or completeness of the records maintained by
Sellers and made available to Buyer. Buyer shall provide Sellers five (5) days
prior written notice of any environmental inspections and tests, including the
scope of same, and Buyer shall give Sellers the opportunity to participate in
all such inspections and tests. Buyer agrees to release, indemnify, defend, and
hold harmless Sellers against all Losses (as defined in Section 14.4) arising
from or related to the activities of Buyer, its employees, agents, contractors
and other representatives in connection with Buyer’s Environmental Assessment
regardless of the negligence or strict liability of Seller.

     5.3      Notice of Environmental Defects. If Buyer, through the
Environmental Assessment or otherwise, identifies Environmental Defects with
Remediation Costs that, in the aggregate, exceed One Hundred Thousand Dollars
($100,000.00), Buyer may deliver to the Seller Representative a written “Notice
of Environmental Defects” on or before the Defect Notice Deadline. The Notice of
Environmental Defects shall (i) describe the Environmental Defect, (ii) provide
documentation in Buyer’s possession pertaining to such Environmental Defect and
(iii) describe Buyer’s good faith estimate of the Remediation Costs associated
with the Environmental Defect. Buyer will be deemed to have conclusively waived
any Environmental Defect for which it fails to provide the Seller Representative
a Notice of Environmental Defect prior to the Defect Notice Deadline. The Seller
Representative may contest the existence and scope of the Environmental Defect
or Environmental Defect Value by

13

--------------------------------------------------------------------------------

so notifying Buyer. Buyer may terminate this Agreement if the Remediation Costs
of the Environmental Defects it identifies exceed One Hundred Thousand Dollars
($100,000.00) . In the alternative, Buyer may seek to negotiate a reduction in
the Per Seller Purchase Price of some or all Sellers owning an interest in the
affected Assets because of the Environmental Defects (as to which such Sellers
shall have no obligation).

     5.4      Environmental Dispute Resolution. The parties agree to resolve
disputes concerning the following matters pursuant to this Section: (i) the
existence and scope of an Environmental Defect and (ii) Buyer’s estimate of
Remediation Costs of an Environmental Defect (the “Disputed Environmental
Matters”). The Seller Representative and Buyer agree to attempt to initially
resolve all Disputed Environmental Matters through good faith negotiations. If
such parties cannot resolve such disputes within fourteen (14) days prior to
Closing, the Disputed Environmental Matters shall be finally determined by a
mutually agreeable environmental consulting firm (the “Environmental Arbiter”),
taking into account the factors set forth in this Agreement. On or before ten
(10) days prior to Closing, Buyer and the Seller Representative shall present
their respective positions in writing to the Environmental Arbiter, together
with such evidence as each party deems appropriate. The Environmental Arbiter
shall be instructed to resolve the dispute through a final decision within five
(5) days after submission of the parties’ respective positions to the
Environmental Arbiter. The costs incurred in employing the Environmental Arbiter
shall be borne equally by the Seller Representative (who may allocate such costs
as appropriate to the relevant Seller(s)) and Buyer. The Environmental Arbiter’s
final decision may be filed with a court of competent jurisdiction and entered
as a judgment which shall be binding upon the parties.

ARTICLE 6
SELLERS’ REPRESENTATIONS AND WARRANTIES

     Each Seller, severally for himself, herself or itself (as appropriate) and
not jointly, makes the following representations and warranties as of the date
of this Agreement (or, if later, the date such Seller executes and delivers a
Joinder Agreement) and as of the Closing; provided, however, that certain of the
following representations and warranties are made solely by Aspen as indicated
therein:

     6.1      Existence; Aspen’s Organizational Documents. Such Seller, if an
entity, is an entity duly organized, validly existing and in good standing (to
the extent applicable) under the laws of the jurisdiction of its organization.
Aspen has previously delivered to Buyer a true and complete copy of its
certificate of incorporation and bylaws, in each case as amended through the
date hereof.

     6.2      Power. Such Seller has all requisite power and authority to carry
on its business as presently conducted, to enter into this Agreement and each of
the documents contemplated to be executed by such Seller at Closing, and to
perform its obligations under this Agreement and under such documents. Except
for any consents and waivers of preferential purchase rights which are
customarily obtained after Closing, the consummation of the Transaction will not
violate, nor be in conflict with, (i) any provision of such Seller’s
organizational or governing documents, (ii) any agreement or instrument to which
such Seller is a party or is bound, or (iii) any judgment, decree, order,
statute, rule or regulation applicable to such Seller.

14

--------------------------------------------------------------------------------

     6.3      Authorization. The execution, delivery and (in the case of Aspen,
subject to obtaining the Aspen Shareholders’ Approval) performance of this
Agreement and each of the documents contemplated to be executed by such Seller
at Closing and the Transaction have been duly and validly authorized by all
requisite organizational and shareholder, member or partners’ action on the part
of such Seller. Such Seller, if an entity, has full organizational power and
authority to execute and deliver this Agreement and any ancillary agreements to
which it is or will be a party (in the case of Aspen, subject to obtaining the
Aspen Shareholders’ Approval) and to consummate the Transaction. Such Seller, if
a natural person, has all requisite capacity to execute and deliver this
Agreement and any ancillary agreements to which he or she is or will be a party
and to consummate the Transaction. The restrictions contained in Section 203 of
the Delaware General Corporation Law will not apply to Buyer with respect to the
execution, delivery or performance of this Agreement, the Voting Agreements or
the consummation of the Transaction.

     6.4       Execution and Delivery. This Agreement has been duly executed and
delivered by or on behalf of such Seller, and at the Closing all documents and
instruments executed and delivered by such Seller will be duly executed and
delivered. This Agreement does, and such documents and instruments shall,
constitute legal, valid and binding obligations of such Seller enforceable in
accordance with their terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application with
respect to creditors, (ii) general principles of equity and (iii) the power of a
court to deny enforcement of remedies generally based upon public policy.

     6.5      Liabilities for Brokers’ Fees. Such Seller has incurred no
liability, contingent or otherwise, for brokers’ or finders’ fees relating to
the Transaction for which Buyer shall have any responsibility whatsoever. The
Seller Representative has disclosed to Buyer the Sellers’ obligation to pay a
fee to Brian Wolf Mineral Properties with respect to the Transaction. Buyer
shall have no obligation with respect to such fee.

     6.6      Liens. As of the date hereof, to such Seller’s knowledge, the
Assets are free and clear of all liens, except for liens (i) created by or
arising under joint operating agreements covering the Assets and applicable
state statutes, (ii) for taxes which are not yet due and payable, (iii) which
are disclosed of record as of the date hereof and (iv) with respect to Aspen,
liens arising under or related to that certain $600,000 term note, dated as of
January 12, 2007, by Aspen in favor of Wells Fargo Bank, National Association
(the “Wells Fargo Note”). At Closing, the Assets will be conveyed to Buyer free
and clear of all material liens other than liens described in (i) through (iii)
above.

     6.7      Taxes. To such Seller’s knowledge, all taxes and assessments
pertaining to the Assets based on or measured by the ownership of property for
all taxable periods prior to the taxable period in which this Agreement is
executed have been properly paid. All income taxes and obligations relating
thereto that could result in a lien or other claim against any of the Assets
have been properly paid, unless contested in good-faith by appropriate
proceeding, and none of the Assets are subject to a lien with respect to taxes
other than taxes not yet due and payable. None of the Assets is held by an
arrangement taxable as a partnership pursuant to Subchapter K of the Internal
Revenue Code of 1986 (as amended) (the “Code”). All taxes which such Seller is
or was required by law to withhold or collect in connection with amounts paid or
owing to any

15

--------------------------------------------------------------------------------

employee, independent contractor, creditor, unitholder or other third party have
been withheld and paid in all material respects, and all tax returns required
with respect thereto have been properly completed and timely filed.

     6.8      Litigation. There is no action, suit, proceeding, claim or, to
such Seller’s knowledge, investigation by any person, entity, administrative
agency or governmental body, pending or, to such Seller’s knowledge, threatened,
against such Seller that (i) relates to the Assets, or (ii) impedes or is likely
to impede such Seller’s ability to consummate the Transaction and to assume and
discharge the liabilities to be assumed by such Seller under this Agreement.

     6.9      Compliance with Laws. To the extent such Seller operates the
Assets, such operation is and, to the knowledge of such Seller, has been in
compliance in all respects with the provisions and requirements of all laws,
rules and regulations applicable to the Assets, or the ownership, operation,
development, maintenance, or use of any thereof.

     6.10      Contracts. Exhibit B sets forth all of the following contracts,
agreements, and commitments which are included in the Assets of such Seller or
by which any of the Assets of such Seller were bound as of the Effective Time,
are bound as of the date hereof or will be bound following the Closing: (i) any
agreement with any affiliate of such Seller; (ii) any agreement or contract for
the sale, exchange, or other disposition of Hydrocarbons produced from or
attributable to such Seller’s interest in the Assets or for the purchase,
processing or transportation of any Hydrocarbons, in each case that is not
cancelable without penalty or other material payment on not more than 90 days
prior written notice, other than terms of operating agreements or gas balancing
agreements which permit an operator or other co-owner to take or market
production of a non-taking co-owner; (iii) any agreement of or binding upon such
Seller to sell, lease, farmout, or otherwise dispose of any interest in any of
the Assets after the date hereof, other than non consent penalties for
nonparticipation in operations under operating agreements, conventional rights
of reassignment arising in connection with such Seller’s surrender or release of
any of the Assets and agreements under clause (ii) above; (iv) any tax
partnership agreement of or binding upon such Seller affecting any of the
Assets; (v) any agreement that creates a purchase option, right of first
refusal, call or preferential purchase right on any Hydrocarbons relating to the
Assets of such Seller; (vi) any agreement that creates any area of mutual
interest or similar provision with respect to the acquisition by such Seller or
its assigns of any interest in any Hydrocarbons, land or asset, or contains any
restrictions on the ability of such Seller or its assigns to compete with any
other person; (vii) any agreement that is a participation, partnership, joint
venture, farm-in or similar agreement; (viii) any agreement that creates or
evidences any preferential purchase right or consent requirement; (ix) any
agreement that evidences an obligation in excess of Five Thousand Dollars
($5,000.00) to pay a deferred purchase price of property, except accounts
payable arising in the ordinary course of business; (x) any agreement that
evidences a lease or rental of any land, building or other improvements or
portion thereof, excluding Leases; (xi) any agreement that could reasonably be
expected to result in aggregate payments by Buyer with respect to such Seller’s
Assets of more than Five Thousand Dollars ($5,000.00) during the current or any
subsequent year; (xii) any agreement that could reasonably be expect to result
in aggregate revenues to Buyer with respect to the Assets of more than Five
Thousand Dollars ($5,000.00) during any current or subsequent year; and (xiii)
any indenture, mortgage, loan, note, guaranty, credit, hedge, security, bond or
similar agreement to which the Assets are subject or which are included in the
Agreements. Except as disclosed on Exhibit B,

16

--------------------------------------------------------------------------------

such Seller has paid its share of all costs payable by it under the Material
Agreements. Such Seller is not (and to such Seller’s knowledge, no other person
is) in default (or with the giving of notice or the lapse of time or both, would
not be in default) under any Material Agreement except as disclosed on Exhibit
B.

     6.11      Governmental Authorizations. Such Seller has obtained and is
maintaining all federal, state and local governmental licenses, permits,
franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefor (the
“Governmental Authorizations”) that are presently necessary or required for the
ownership and operation of the Assets as currently owned and/or operated by such
Seller. To the extent such Seller operates Assets, such operation is in
accordance with the conditions and provisions of all Governmental Authorizations
that are presently necessary or required for the ownership and operation of such
Seller’s Assets as currently owned and operated, and (ii) no written notices of
violation have been received by such Seller from a governmental body, and no
proceedings are pending (with service of process on such Seller) or, to such
Seller’s knowledge, threatened (or pending without service of process on such
Seller) that might result in any modification, revocation, termination or
suspension of any such Governmental Authorizations or which would require any
corrective or remediation action by such person.

     6.12      Consents and Preference Rights. Except for preference rights,
consents and transfer requirements as are set forth on Schedule 6.12, none of
the Assets of such Seller, or any portion thereof, is subject to any preference
right, consent or transfer requirement, which may be applicable to the
Transaction.

     6.13      Environmental Matters. To the knowledge of such Seller, (i) such
Seller, and the operator of such Seller’s Assets, has obtained and is in
compliance with, and has made all appropriate filings for issuance or renewal
of, all permits, licenses, authorizations, registrations and other governmental
consents required by applicable Environmental Laws (“Environmental Permits”),
including those regulating emissions, discharges or releases of hazardous
substances, or the use, storage, treatment, transportation, release, emission
and disposal of raw materials, byproducts, wastes and other substances used or
produced by or otherwise relating to such Assets or the operation thereof, (ii)
none of the Assets is contaminated with any hazardous substances in
concentrations or locations that require reporting or Remediation under
applicable Environmental Laws, (iii) there are no claims, notices, civil,
criminal or administrative proceedings or inquiries pending or threatened
against such Seller relating to the Assets alleging that such person is in
violation of or otherwise subject to liability under applicable Environmental
Laws, (iv) such Seller is not currently operating under any order, agreement, or
decree issued by a governmental body that arose out of a violation of
Environmental Laws, (v) there are no environmental investigations, studies, or
audits with respect to any of the Assets owned or commissioned by, or in the
possession of, such Seller or its affiliates that have not been made available
to Buyer and (vi) there are no Environmental Defects affecting such Seller’s
Assets. For the purposes of this Section 6.13 only, the term “knowledge,” when
referring to a Seller that does not operate a particular Asset, means the
conscious awareness of such Seller without a duty of inquiry as to such Asset.

     6.14      Required Shareholder Vote. Aspen represents as to itself that the
affirmative vote of the holders of a majority of the common stock of Aspen, par
value $0.005 per share,

17

--------------------------------------------------------------------------------

outstanding as of the record date for the Aspen Meeting to approve this
Agreement and the sale of Aspen’s Assets in the Transaction (the “Aspen
Shareholders’ Approval”), is the only vote required of the holders of any class
or series of any Seller’s capital stock that shall be necessary to consummate
the Transactions.

     6.15     Proxy Statement. None of the information to be supplied by any
Seller for inclusion in the proxy statement on Schedule 14A relating to the
Aspen Meeting (the “Proxy Statement”) to be filed by Aspen with the Securities
and Exchange Commission (the “SEC”), and any amendments or supplements thereto,
will, at the respective times such documents are filed, when first mailed to the
Aspen shareholders, at the time of the Aspen Meeting and at the Closing, contain
any untrue statement of a material fact or omit to state any material fact
required to be made therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

     6.16      Aspen SEC Reports. Aspen represents as to itself that copies of
Aspen’s registration statements, reports, schedules, proxies or information
statements and other documents (including exhibits and amendments thereto) filed
with or furnished to the SEC (collectively, the “Aspen SEC Reports”) are
available online with the SEC and through the IDEA system. Aspen represents as
to itself that, as of their respective dates (or, if any Aspen SEC Reports were
amended, as of the date such amendment was filed with the SEC), no Aspen SEC
Report contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

ARTICLE 7
BUYER’S REPRESENTATIONS AND WARRANTIES

     Buyer makes the following representations and warranties as of the date of
this Agreement and as of the Closing:

     7.1      Existence. Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified and in good standing in the State of California.

     7.2      Power. Buyer has all requisite corporate power and authority to
carry on its business as presently conducted, to enter into this Agreement and
each of the documents contemplated to be executed by Buyer at Closing, and to
perform its obligations under this Agreement and under such documents. The
consummation of the Transaction will not violate, nor be in conflict with, (i)
any provision of Buyer’s certificate of incorporation or bylaws, (ii) any
agreement or instrument to which Buyer is a party or is bound, or (iii) any
judgment, decree, order, statute, rule or regulation applicable to Buyer.

     7.3      Authorization. The execution, delivery and performance of this
Agreement and each of the documents contemplated to be executed by Buyer at
Closing and the Transaction has been duly and validly authorized by all
requisite corporate action on the part of Buyer. Buyer has full organizational
power and authority to execute and deliver this Agreement and any ancillary
agreements to which it is or will be a party and to consummate the Transaction.

18

--------------------------------------------------------------------------------

     7.4      Execution and Delivery. This Agreement has been duly executed and
delivered on behalf of Buyer, and at the Closing all documents and instruments
required hereunder to be executed and delivered by Buyer will be duly executed
and delivered. This Agreement does, and such documents and instruments shall,
constitute legal, valid and binding obligations of Buyer enforceable in
accordance with their terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application with
respect to creditors, (ii) general principles of equity and (iii) the power of a
court to deny enforcement of remedies generally based upon public policy.

     7.5      Liabilities for Brokers’ Fees. Buyer has incurred no liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Transaction for which any Seller shall have any responsibility whatsoever.

     7.6      Litigation. There is no action, suit, proceeding, claim or
investigation by any person, entity, administrative agency or governmental body
pending or, to Buyer’s knowledge, threatened in writing, against Buyer before
any governmental authority that impedes or is likely to impede Buyer’s ability
to consummate the Transaction and to assume the liabilities to be assumed by
Buyer under this Agreement.

     7.7      Independent Evaluation. Buyer is an experienced and knowledgeable
investor in the oil and gas business. Buyer has been advised by and has relied
solely upon its own expertise in legal, tax, reservoir engineering and other
professional counsel concerning this Transaction, the Assets and the value
thereof. Buyer has been afforded the opportunity to inspect the Assets and
records relating thereto.

     7.8       Qualification. Buyer is now or at Closing will be and thereafter
will continue to be qualified to own and operate any federal or state oil and
gas lease that constitutes part of the Assets, including meeting all bonding
requirements. Completing the Transaction will not cause Buyer to be disqualified
or to exceed any acreage limitation imposed by law, statute or regulation.

     7.9      Funds. Buyer has arranged to have available by the Closing Date
sufficient funds to enable Buyer to pay in full the Purchase Price and otherwise
perform its obligations under this Agreement. All funds to be paid by Buyer to
Sellers hereunder will have, at the time of such payment, originated directly
from a bank or brokerage account in the name of Buyer located within the United
States of America.

     7.10      Proxy Statement. None of the information to be supplied by Buyer
for inclusion in the Proxy Statement, and any amendments or supplements thereto,
will, at the respective times such documents are filed, when first mailed to the
Aspen shareholders, at the time of the Aspen Meeting and at the Closing, contain
any untrue statement of a material fact or omit to state any material fact
required to be made therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

19

--------------------------------------------------------------------------------



ARTICLE 8
COVENANTS AND AGREEMENTS



     8.1      Covenants and Agreements. As to the period of time from the
execution hereof until Closing, Sellers and Buyer agree as follows:

     a.      Operation Prior to Closing. Except as otherwise consented to in
writing by Buyer or provided in this Agreement, from the date of execution
hereof to the Closing, each Seller shall use its commercially reasonable efforts
to ensure that the Assets are maintained and operated in a good and workmanlike
manner and, to the extent such Seller operates Assets, to conduct such operation
in the ordinary course of business consistent with past practice. Subject to the
provisions of Section 2.3, each Seller shall pay or cause to be paid its
proportionate share of all costs and expenses incurred in connection with such
operations. The Seller Representative shall notify Buyer of ongoing activities
and major capital expenditures in excess of Twenty-Five Thousand Dollars
($25,000.00) per activity conducted on the Assets and shall consult with Buyer
regarding all such matters and operations.

     b.      Restriction on Operations. Subject to Section 8.1. a, unless a
Seller obtains the prior written consent of Buyer to act otherwise, each Seller
will use good-faith efforts within the constraints of the applicable operating
agreements and other applicable agreements not to (i) abandon any part of the
Assets (except in the ordinary course of business or the abandonment of leases
upon the expiration of their respective primary terms or if not capable of
production in paying quantities), (ii) approve any operations on the Assets
anticipated in any instance to cost the owner of the Assets more than
Twenty-Five Thousand Dollars ($25,000.00) per activity (excepting emergency
operations, operations required under presently existing contractual
obligations, ongoing commitments under existing AFEs and operations undertaken
to avoid a monetary penalty or forfeiture provision of any applicable agreement
or order), (iii) convey or dispose of any Assets (other than replacement of
equipment or sale of oil, gas, and other liquid products produced from the
Assets in the regular course of business) or enter into any farmout, farm-in or
other similar contract affecting the Assets, (iv) let lapse any insurance now in
force with respect to the Assets, or (v) enter into, modify or terminate any
Material Agreement. Buyer agrees to respond to any written request delivered by
the Seller Representative for a consent under this Section 8.1. b as promptly as
reasonably practicable, and the relevant Seller agrees to promptly provide any
information Buyer may reasonably request to facilitate such response.

     c.      Obligation to Close; Legal Status. Subject to the terms hereof,
each Seller and Buyer shall use reasonable efforts to take or cause to be taken
all such actions as may be necessary or advisable to consummate and make
effective the Transaction. Such action shall include, without limitation, the
identification and obtaining of all necessary consents, permissions and
approvals of third parties or governmental authorities in connection with sale
and transfer of the Assets. Each Seller and Buyer shall use all reasonable
efforts to maintain their respective legal statuses from the date hereof until
the Final Settlement Date and to assure that as of the Closing Date they will
not be under any material corporate, legal or contractual restriction that would
prohibit or delay the timely consummation of the Transaction.

     d.      Notices of Claims. Each Seller shall promptly notify Buyer and
Buyer shall promptly notify the Seller Representative, if, between the date
hereof and the Closing Date,

20

--------------------------------------------------------------------------------

any Seller or Buyer, as the case may be, receives notice of any claim, suit,
action or other proceeding of the type referred to in Sections 6.8 and 7.6.

     e.      Compliance with Laws. During the period from the date of this
Agreement to the Closing Date, each Seller shall use reasonable efforts to
comply in all material respects with all applicable statutes, ordinances, rules,
regulations and orders relating to the ownership and operation of the Assets.

     f.      Government Reviews and Filings. Before and after the Closing, Buyer
and each Seller shall cooperate to provide requested information, make required
filings with, prepare applications to and conduct negotiations with each
governmental agency as required to consummate the Transaction. Each party shall
make any governmental filings occasioned by its ownership or structure. Buyer
shall make all filings after the Closing at its expense with governmental
agencies necessary to transfer title to the Assets or to comply with laws and
shall indemnify and hold harmless each Seller from and against all claims,
costs, expenses, liabilities and actions arising out of Buyer’s holding of such
title after the Closing and prior to the securing of any necessary governmental
approvals of the transfer.

     g.      Confidentiality. The Confidentiality Agreement shall terminate at
Closing or, if Closing does not occur, survive for the term set forth therein.

     8.2      Acquisition Proposals.

     a.      Sellers agree that they shall not, and shall cause their respective
officers, directors, investment bankers, attorneys, accountants, financial
advisors, agents and other representatives (collectively, “Representatives”) not
to:

     (i)      directly or indirectly initiate, solicit or knowingly encourage or
facilitate (including by furnishing non-public information) any inquiries
regarding, or the making or submission of any proposal that constitutes, or that
may reasonably be expected to lead to, an Acquisition Proposal (it being
understood and agreed that any Seller or Representative may state in response to
any inquiry that “Sellers are under contract with Venoco, Inc., and a copy of
the contract is available on the SEC website”);

     (ii)      participate or engage in discussions or negotiations with, or
disclose any non-public information regarding Sellers or afford access to the
properties, books or records of Sellers to, any person that has made an
Acquisition Proposal or to any person that any Seller or any of their respective
Representatives knows or has reason to believe is contemplating making an
Acquisition Proposal; or

     (iii)      accept an Acquisition Proposal or enter into any agreement,
including any letter of intent, memorandum of understanding, agreement in
principle, merger agreement, acquisition agreement, option agreement, joint
venture agreement, partnership agreement or other similar agreement, arrangement
or understanding, (A) constituting or related to, or that is intended to or
could reasonably be expected to lead to, an Acquisition Proposal (other than a
confidentiality agreement in the circumstances contemplated by Section 8.2.
b.iii) or (B) requiring it to abandon, terminate or fail to consummate the
Transaction (each, an “Alternative Acquisition Agreement”).

21

--------------------------------------------------------------------------------

     b.      Notwithstanding the foregoing, Aspen and its Board of Directors may
take any actions described Section 8.2. a.ii with respect to any person at any
time prior to obtaining the Aspen Shareholders’ Approval if, prior to such time:

     (i)      Aspen receives a bona fide written Acquisition Proposal from such
person (and such Acquisition Proposal was not initiated, solicited or knowingly
encouraged or facilitated by any Seller or any of their respective
Representatives after the date hereof and in violation of this Agreement);

     (ii)      the Board of Directors of Aspen determines in good faith by
resolution duly adopted (after consultation with outside legal counsel and
receipt of the written opinion of an independent investment bank that such
Acquisition Proposal constitutes a “Superior Proposal” hereunder, a copy of
which shall immediately be provided to Buyer) that such proposal constitutes a
Superior Proposal from such person, and that such action is necessary for the
Board of Directors of Aspen to comply with its fiduciary duties under applicable
law;

     (iii)      contemporaneously with furnishing such information to, or
entering into discussions with, such person, Aspen (A) enters into a
confidentiality agreement with such person on terms no less restrictive than
those in the Confidentiality Agreement and (B) provides written notice to Buyer
to the effect that it is furnishing information to, or entering into discussions
or negotiations with, such person; and

     (iv)      to the extent permitted by applicable law (it being understood
that that any contractual prohibition against the activities set forth in this
Section 8.2. b.iv and any judicial remedies arising from the enforcement thereof
shall not render the activities set forth in this Section 8.2. b.iv
impermissible under applicable law for purposes of this Section 8.2. b.iv),
Aspen keeps Buyer promptly informed, in all material respects, of the status and
terms of any such negotiations or discussions (including the identity of the
person with whom such negotiations or discussions are being held) and promptly
provides to Buyer copies of such written proposals and any amendments or
revisions thereto or correspondence related thereto.

     c.      Nothing contained in this Section 8.2 shall prohibit Aspen or its
Board of Directors from taking and disclosing to Aspen’s shareholders a position
with respect to an Acquisition Proposal pursuant to Rule 14d-9 and 14e-2(a)
promulgated under the Exchange Act or from making any similar disclosure, in
each case, to the extent required by applicable law.

     d.      Any violation of this Section 8.2 by any Seller’s Representatives,
whether or not such Representative is so authorized and whether or not such
Representative is purporting to act on behalf of any Seller, shall be deemed to
be a material breach of this Agreement by Sellers.

     e.      As promptly as practicable after receipt thereof (but in no event
more than 48 hours after its receipt thereof), Aspen shall advise Buyer in
writing of any request for information from a person that has made, or any
Seller reasonably believes may be contemplating, an Acquisition Proposal, or any
Acquisition Proposal received by any Seller from

22

--------------------------------------------------------------------------------

any person, or any inquiry made or discussions or negotiations sought to be
initiated or continued with respect to any Acquisition Proposal, and the
material terms and conditions of such request, Acquisition Proposal, inquiry,
discussions or negotiations, and Aspen shall promptly provide to Buyer copies of
any written materials received by any Seller or their respective Representatives
in connection with any of the foregoing and any correspondence related thereto,
and the identity of the person or group making any such request, Acquisition
Proposal or inquiry or with whom any discussions or negotiations are taking
place. Sellers agree that they shall provide to Buyer any non-public information
concerning Sellers provided to any other person or group in connection with any
Acquisition Proposal that was not previously provided to Buyer at the same time
that it provides such information to such other person. Aspen shall keep Buyer
fully and currently informed of the status of any Acquisition Proposals,
including the identity of the parties and price involved and any material
changes to any terms and conditions thereof. Each Seller agrees to promptly
provide to Aspen all information required to be provided by Aspen to Buyer
hereunder.

     8.3      Board Recommendations.

     a.      Neither (i) the Board of Directors of Aspen nor any committee
thereof shall directly or indirectly (A) withdraw or amend in a manner adverse
to Buyer, or resolve to withdraw or amend or publicly propose to withdraw or
amend in a manner adverse to Buyer, the approval, recommendation or declaration
of advisability by the Board of Directors of Aspen or any such committee thereof
of this Agreement or the Transaction or (B) recommend, adopt or approve (or
resolve to recommend, adopt or approve), or propose publicly to recommend, adopt
or approve, any Acquisition Proposal (any action described in clauses (A) or (B)
being referred to as an “Adverse Recommendation Change”) nor (ii) shall any
Seller execute or enter into any Alternative Acquisition Agreement.

     b.      Notwithstanding the foregoing, at any time prior to obtaining the
Aspen Shareholders’ Approval and subject to Aspen’s compliance at all times with
the provisions of Section 8.2, this Section 8.3 and Sections 8.6 and 8.7, the
Board of Directors of Aspen may make an Adverse Recommendation Change if (i)
Aspen receives a bona fide written Acquisition Proposal from a third party (and
such Acquisition Proposal was not initiated, solicited or knowingly encouraged
or facilitated in violation of this Agreement), (ii) the Board of Directors of
Aspen determines in good faith, after consultation with its outside legal
counsel and receipt of a written opinion from an independent investment bank
that such Acquisition Proposal constitutes a “Superior Proposal” hereunder, a
copy of which shall immediately be provided to Buyer, that the Acquisition
Proposal constitutes a Superior Offer and that the Adverse Recommendation Change
is necessary in order for the Board of Directors of Aspen to comply with its
fiduciary duties under applicable law and (iii) Aspen provides written notice to
Buyer (a “Notice of Change”) advising Buyer that it is contemplating making such
an Adverse Recommendation Change and specifying the material facts and
information constituting the basis for such contemplated determination, together
with a copy of the written opinion of the independent investment bank; provided,
however, that (x) the Board of Directors of Aspen may not make such an Adverse
Recommendation Change until the fourth business day after receipt by Buyer of
the Notice of Change and (y) during such four business day period, at the
request of Buyer, Aspen shall negotiate in good faith with respect to any
changes or modifications to this

23

--------------------------------------------------------------------------------

Agreement which would allow the Board of Directors of Aspen not to make such
Adverse Recommendation Change consistent with its fiduciary duties.

     8.4      Existing Negotiations. Immediately after the execution and
delivery of this Agreement (or, if applicable, a Joinder Agreement), Sellers
shall, and shall cause their respective Representatives to, cease and terminate
any existing activities, discussions or negotiations with any person heretofore
conducted relating to any possible Acquisition Proposal with respect to it.
Sellers agree that they shall take the necessary steps to promptly inform their
Representatives involved in any such activities, discussions or negotiations, or
in the Transaction, of the obligations undertaken in this Section 8.4.

     8.5       Definitions. For the purposes of this Agreement:

     a.      “Acquisition Proposal” means any proposal or indication of interest
(other than by Buyer or any of its subsidiaries), whether or not in writing,
relating to (i) a merger, consolidation or other business combination of Aspen,
a restructuring, recapitalization or liquidation of Aspen or an acquisition or
disposition of any stock that would be equal to or greater than 5.0% of the
total voting power of outstanding Aspen voting securities or (ii) any
transaction or series of related transactions involving the direct or indirect
sale or transfer of a material part of the Assets from any Seller or group of
Sellers to a person other than Buyer. Notwithstanding the foregoing, a proposal
or indication of interest shall be deemed not to relate to an Acquisition
Proposal if (y) in the case of clause (i) above, the transaction is expressly
contemplated to occur following the Closing and the consummation of the
Transaction or (z) in the case of clause (ii) above, the transaction would be
effected solely for estate planning purposes and the proposed transferee of the
Assets is an affiliate of the relevant Seller and agrees to execute a Joinder
Agreement prior to any such transfer, and in each case, the transaction would
not impede, delay or prevent the consummation of the Transaction (each, an
“Excluded Proposal”).

     b.      “Superior Proposal” means any bona fide written Acquisition
Proposal with respect to Aspen that was not initiated, solicited or knowingly
facilitated or encouraged in violation of this Agreement and is not an Excluded
Proposal, made by a third party on terms which the majority of the Board of
Directors of Aspen determines (after consultation with its outside legal counsel
and having received the written opinion of an independent investment bank
concluding that such Acquisition Proposal constitutes a “Superior Proposal”
hereunder, a copy of which shall promptly be provided to Buyer) in good faith by
resolution duly adopted (i) would result in a transaction that, if consummated,
is more favorable to the shareholders of Aspen (in their capacity as
shareholders) from a financial point of view, than the Transaction, taking into
account all the terms and conditions of such proposal and this Agreement
(including any changes to the terms of this Agreement offered by Buyer in
response to such Superior Proposal or otherwise), and (ii) is reasonably capable
of being completed on the terms proposed, taking into account all financial,
regulatory, legal and other aspects of such proposal; provided, however, that no
proposal shall be deemed to be a Superior Proposal if any financing required to
consummate the proposal is not committed (unless it is reasonable to conclude
that the proposed acquiror has adequate financial resources to consummate the
transaction without such financing).

24

--------------------------------------------------------------------------------

     8.6      Aspen Shareholders’ Meeting. Aspen shall, as promptly as
reasonably practicable after the date hereof, (i) take all steps reasonably
necessary to call, give notice of, convene and hold a special or annual meeting
of its shareholders (the “Aspen Meeting”) for the purpose of securing the Aspen
Shareholders’ Approval, (ii) distribute to its shareholders the Proxy Statement
in accordance with applicable law and its certificate of incorporation and
bylaws, which Proxy Statement shall (subject to Section 8.3) contain the
recommendation of the Aspen Board of Directors that its shareholders approve
this Agreement and the Transaction, (iii) use its reasonable efforts (subject to
Section 8.3) to solicit from its shareholders proxies in favor of the approval
of this Agreement and the Transaction and to secure the Aspen Shareholders’
Approval and (d) cooperate and consult with Buyer with respect to each of the
foregoing matters. Notwithstanding any Adverse Recommendation Change by the
Aspen Board of Directors or the commencement, public proposal, public disclosure
or communication to Aspen of any Acquisition Proposal with respect to Aspen, or
any other fact or circumstance, this Agreement shall be submitted to the
shareholders of Aspen at the Aspen Meeting for the purpose of approving this
Agreement and the Transaction, with such disclosures as shall be required by
applicable law.

     8.7      Preparation of the Proxy Statement. Aspen shall promptly prepare
and file with the SEC a preliminary version of the Proxy Statement and will use
its commercially reasonable efforts to respond to any comments of the SEC in
connection therewith and to furnish all information required to prepare the
definitive Proxy Statement. Aspen shall provide Buyer and its counsel with a
reasonable opportunity to review drafts of the Proxy Statement and related
materials, including comments of the SEC, and shall consider Buyer’s comments
thereon in good faith. Buyer and each Seller shall furnish all information
concerning itself as may be reasonably requested in connection with any such
action. As promptly as practicable following the resolution of any comments of
the SEC, Aspen shall cause the Proxy Statement to be mailed to its shareholders,
and if necessary, after the definitive Proxy Statement has been mailed, promptly
circulate amended, supplemented or supplemental proxy materials and, if required
in connection therewith, re-solicit proxies. If at any time prior to the
Closing, any party discovers any statement which, in light of the circumstances
under which it is made, is false or misleading with respect to a material fact
or omits to state a material fact necessary to make the statement made in the
Proxy Statement not misleading, then such party shall immediately notify Buyer
and Aspen of such misstatements or omissions. Aspen shall promptly advise Buyer
of any request by the SEC for amendment of the Proxy Statement or comments
thereon and responses thereto or requests by the SEC for additional information.

     8.8      Financial Statements. The Seller Representative shall use its
commercially reasonable efforts to prepare, at the sole cost and expense of
Buyer, either (i) statements of revenues and direct operating expenses and all
notes thereto related to the Assets or (ii) such other financial statements as
may be required by the SEC (such financial statements set forth in the foregoing
clauses (i) and (ii), as applicable, the “Statements of Revenues and Expenses”)
in each case of clauses (i) and (ii), that will be required of Buyer or any of
its affiliates in connection with reports, registration statements and other
filings to be made by Buyer or any of its affiliates related to the Transaction
pursuant to the Securities Act of 1933 (“Securities Act”), or the Securities
Exchange Act of 1934 (“Exchange Act”), in such form that such statements and the
notes thereto can be audited. The Seller Representative (x) shall cooperate with
and permit Buyer to reasonably participate in the preparation of the Statements
of Revenues and Expenses

25

--------------------------------------------------------------------------------

and (y) shall provide Buyer and its representatives with reasonable access to
the personnel of Sellers and their affiliates who engage in the preparation of
the Statements of Revenues and Expenses. Promptly after the date of this
Agreement, if requested by Buyer, the Seller Representative shall engage a
mutually agreed upon accounting firm (“Accounting Firm”) to perform an audit of
the Statements of Revenues and Expenses and shall use commercially reasonable
efforts to cause Accounting Firm to issue unqualified opinions with respect to
Statements of Revenues and Expenses (the Statements of Revenues and Expenses and
related audit opinions being hereinafter referred to as the “Audited Financial
Statements”) and provide its written consent for the use of its audit reports
with respect to Statements of Revenues and Expenses in reports filed by Buyer or
any of its affiliates under the Exchange Act or the Securities Act, as needed.
Buyer shall promptly reimburse the Seller Representative for all fees charged by
Accounting Firm pursuant to such engagement. The Seller Representative shall
take all action as may be necessary to facilitate the completion of such audit
and delivery of the Audited Financial Statements to Buyer or any of its
affiliates as soon as reasonably practicable, but no later than five (5) days
prior to the date that such Audited Financial Statements would be required to be
filed by Buyer or any of its affiliates with a report on Form 8-K or an
amendment thereto under the Exchange Act. The Seller Representative shall
provide to Buyer a draft of the Audited Financial Statements no later than ten
(10) days prior to the date that such Audited Financial Statements would be
required to be filed by Buyer or any of its affiliates with a report on Form 8-K
or an amendment thereto under the Exchange Act. The Seller Representative shall
use its commercially reasonable efforts to keep Buyer regularly informed
regarding the progress of such audit and also shall periodically provide Buyer
with copies of drafts of the Audited Financial Statements and related audit
opinions.

     ARTICLE 9
CONDITIONS TO CLOSING

     9.1      Sellers’ Conditions. The obligations of Sellers at the Closing are
subject to the satisfaction, or waiver by the Seller Representative, at or prior
to Closing of the following conditions precedent:

     a.      Representations, Warranties and Covenants. All representations and
warranties of Buyer contained in Article 7 of this Agreement shall be true and
correct in all material respects on and as of the Closing, and Buyer shall have
performed and satisfied all covenants and agreements required by this Agreement
to be performed and satisfied by Buyer at or prior to the Closing in all
material respects.

     b.      Closing Documents. Buyer shall have executed and delivered the
documents which are contemplated to be executed and delivered by it pursuant to
Article 11 of this Agreement prior to or on the Closing Date.

     c.      Aspen Shareholders’ Approval. The Aspen Shareholders’ Approval
shall have been received.

     d.      Purchase Price Adjustment. The sum of all Title Defect Adjustments
shall not exceed Six Million Dollars ($6,000,000.00); provided, however, that
Buyer may waive any downward adjustments that would otherwise be applicable in
order to satisfy this condition.

26

--------------------------------------------------------------------------------

     e.      No Action. No order shall have been entered by any court or
governmental agency having jurisdiction over the parties or the subject matter
of this Agreement that restrains or prohibits the purchase and sale contemplated
by this Agreement and which remains in effect at the time of Closing.

     9.2      Buyer’s Conditions. The obligations of Buyer at the Closing are
subject to the satisfaction, or waiver by Buyer, on or prior to the Closing of
the following conditions precedent:

     a.      Representations, Warranties and Covenants. The representations and
warranties of Sellers contained in Article 6 of this Agreement shall be true and
correct in all material respects on and as of the Closing Date, and Sellers
shall have performed and satisfied all covenants and agreements required by this
Agreement to be performed and satisfied by Sellers at or prior to the Closing in
all material respects.

     b.      Closing Documents. Sellers shall have executed and delivered the
documents which are contemplated to be executed and delivered by them pursuant
to Article 11 of this Agreement prior to or on the Closing Date.

     c.      Aspen Shareholders’ Approval. The Aspen Shareholders’ Approval
shall have been received.

     d.      Purchase Price Adjustment. The sum of all Title Defect Adjustments
and all reductions to the Purchase Price pursuant to the last sentence of
Section 4.13. a shall not exceed Six Million Dollars ($6,000,000.00) in the
aggregate.

     e.      Release of Liens. Aspen shall have delivered to Buyer a release of
liens and any required documentation related thereto under the Wells Fargo Note
in form and substance reasonably acceptable to Buyer.

     f.      No Action. No order shall have been entered by any court or
governmental agency having jurisdiction over the parties or the subject matter
of this Agreement that restrains or prohibits the purchase and sale contemplated
by this Agreement and which remains in effect at the time of Closing.

ARTICLE 10
RIGHT OF TERMINATION AND ABANDONMENT

     10.1      Termination. This Agreement may be terminated at any time prior
to the Closing, whether before or after the Aspen Shareholders’ Approval is
obtained:

     a.      by the mutual written consent of Buyer and the Seller
Representative;

     b.      by either Buyer or the Seller Representative, if the Closing has
not occurred on or before August 31, 2009 (the “Termination Date”); provided,
however, that the right to terminate this Agreement pursuant to this Section
10.1. b shall not be available to a party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Transaction to have been consummated on or before such date;

27

--------------------------------------------------------------------------------

     c.      by either the Seller Representative or Buyer, if any applicable law
that makes consummation of the Transaction illegal is extant or if any judgment,
injunction, order or decree of a court or other governmental authority of
competent jurisdiction restrains or prohibits the consummation of the
Transaction, and such judgment, injunction, order or decree becomes final and
nonappealable; provided, however, that the right to terminate pursuant to this
Section 10.1. c shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of or resulted in such
action;

     d.      by the Seller Representative, if there has been a breach by Buyer
of any representation, warranty, covenant or agreement set forth in this
Agreement which breach (i) would give rise to the failure of a condition set
forth in Section 9.1. a and (ii) if susceptible to cure, has not been cured in
all material respects prior to the earlier to occur of (x) 20 business days
following delivery by the Seller Representative and receipt by Buyer of written
notice of such breach or (y) the Termination Date;

     e.      by Buyer, if there has been a breach by any Seller of any
representation, warranty, covenant or agreement set forth in this Agreement
which breach (i) would give rise to the failure of a condition set forth in
Section 9.2. a and (ii) if susceptible to cure, has not been cured in all
material respects prior to the earlier to occur of (x) 20 business days
following delivery by Buyer and receipt by the Seller Representative of written
notice of such breach and (y) the Termination Date;

     f.      by either the Seller Representative or Buyer, if the Aspen
Shareholders’ Approval is not obtained because of the failure to obtain such
approval upon a vote at the Aspen Meeting;

     g.      by Buyer, if (i) Aspen or any other Seller shall have breached or
failed to perform in any material respect any of its covenants or other
agreements contained in Section 8.2, 8.3, 8.6 or 8.7 or (ii) the Board of
Directors of Aspen or any committee thereof shall have made an Adverse
Recommendation Change;

     h.      by Aspen, if (i) Aspen has delivered to Buyer a written notice of
Aspen’s intent to enter into a merger, acquisition or other agreement (including
an agreement in principle) to effect a Superior Proposal received by Aspen (a
“Notice of Superior Proposal”), (ii) five business days have elapsed following
delivery to Buyer of a Notice of Superior Proposal, (iii) during such five
business day period Aspen has fully cooperated with Buyer, including informing
Buyer of the terms and conditions of such Superior Proposal and the identity of
the person making such Superior Proposal and providing a copy of the merger,
acquisition or other agreement effecting such Superior Proposal, with the intent
of enabling Buyer to agree to a modification of the terms and conditions of this
Agreement so that the Transaction may be effected, (iv) at the end of such five
business day period the Board of Directors of Aspen has continued to reasonably
believe that such Acquisition Proposal constitutes a Superior Proposal, (v)
Aspen has paid to Buyer the Termination Fee and (vi) Aspen has entered into a
merger, acquisition or other agreement (including an agreement in principle) to
effect a Superior Proposal or the Board of Directors of Aspen has resolved to do
so. It is understood and agreed that, prior to any termination pursuant to this
Section 10.1. h taking effect, any amendment to the price or any other material
term of a Superior Proposal (such amended Superior Proposal, a

28

--------------------------------------------------------------------------------

“Modified Superior Proposal”) shall require a new Notice of Superior Proposal
and a new five business day period with respect to such Modified Superior
Proposal.

     i.      by Buyer as provided in Sections 4.14 (Casualty Loss) or 5.3
(Environmental Defect).

     10.2      Effect of Termination. In the event of the termination of this
Agreement as provided in Section 10.1, written notice thereof shall forthwith be
given by the terminating party to Buyer or the Seller Representative, as
applicable, specifying the provision of this Agreement pursuant to which such
termination is made, and except with respect to Sections 6.5 and 7.5, this
Section 10.2, Section 10.3, and Article 15, this Agreement shall forthwith
become null and void after such termination and there shall be no liability on
the part of Buyer or any Seller; provided, however, that nothing herein shall
relieve any party from any liability with respect to any willful or knowing
breach of any representation, warranty, covenant or other obligation under this
Agreement; provided, further, that if the Seller Representative terminates this
Agreement pursuant to Section 10.1. b (failure to complete by Termination Date)
and at the time of such termination all of the conditions set forth in Article 9
have been satisfied or waived by Buyer and Buyer is willing and able to
consummate the Transaction, Buyer shall be entitled to specific performance of
the terms hereof or, at its election, the prompt return of the Deposit, with all
Interest.

     10.3      Expenses.

     a.      Whether or not the Transaction is consummated, all costs and
expenses incurred in connection with this Agreement and the Transaction shall be
paid by the party incurring such costs or expenses, except as provided in this
Section 10.3.

     b.      Aspen shall pay Buyer a termination fee in the amount of Five
Hundred Thousand Dollars $500,000.00 (the “Termination Fee”), in any of the
following circumstances:

     (i)      Buyer terminates this Agreement pursuant to Section 10.1. g
(breach by Sellers of Sections 8.2, 8.3, 8.6 or 8.7 or in the event of an
Adverse Recommendation Change by the Board of Directors of Aspen); provided,
however, that, in the event of a termination pursuant to Section 10.1. g as a
result of an Adverse Recommendation Change, Aspen shall not be required to pay
the Termination Fee to Buyer pursuant to this Section 10.3. b.i prior to the
consummation of a transaction constituting an Acquisition Proposal involving
Aspen, and shall in no event be required to pay such fee if such consummation
occurs more than twelve months after the termination of this Agreement;

     (ii)      Aspen terminates this Agreement pursuant to Section 10.1. h
(Superior Proposal); or

     (iii)      (A) Buyer or Seller terminates this Agreement pursuant to
Section 10.1. b (failure to complete by Termination Date), or (B) either Buyer
or Aspen terminates this Agreement pursuant to Section 10.1. f (failure to
obtain the Aspen Shareholders’ Approval), and, in the case of both clauses (A)
and (B), after the date hereof and prior to such termination, an Acquisition
Proposal with respect to Aspen is publicly proposed by

29

--------------------------------------------------------------------------------

any person (other than Buyer or any of its affiliates) or any person publicly
announces its intention (whether or not conditional) to make an Acquisition
Proposal with respect to Aspen or such intention has otherwise become known to
Aspen’s shareholders generally; provided, however, that Aspen shall not be
required to pay the Termination Fee to Buyer pursuant to this Section 10.3.
b.iii prior to the consummation of a transaction constituting an Acquisition
Proposal involving Aspen, and shall in no event be required to pay such fee if
such consummation occurs more than twelve months after the termination of this
Agreement;

     (iv)      Buyer terminates this Agreement pursuant to Section 10.1. e
(breach by Sellers of a representation, warranty, covenant or agreement).

     c.      The Seller Representative shall be entitled to distribute the
Deposit, and all Interest thereon, to the Sellers in the manner provided in
Section 2.2 in either of the following circumstances, such entitlement
representing the sole and exclusive remedy for Sellers for a breach of this
Agreement by Buyer in such circumstances (it being understood and agreed that
Buyer shall be entitled to the return of the Deposit, and all Interest thereon,
promptly following a termination of this Agreement in all other circumstances
(unless Buyer is granted specific performance hereof pursuant to the proviso set
forth in Section 10.2)):

     (i)      The Seller Representative terminates this Agreement pursuant to
Section 10.1. d (breach by Buyer of a representation, warranty, covenant or
agreement); or

     (ii)     Buyer terminates this Agreement pursuant to Section 10.1. b
(failure to complete by Termination Date) and at the time of such termination
all of the conditions set forth in Article 9 have been satisfied or waived and
Sellers are willing and able to consummate the Transaction.

     d.      Aspen shall pay Buyer the costs and expenses incurred by Buyer in
connection with this Agreement and the Transactions up to a maximum of
$200,000.00 (the “Buyer Expenses”) in the event that Buyer terminates this
Agreement pursuant to Section 10.1. g as the result of an Adverse Recommendation
Change; provided, however, that, in the event that Aspen is subsequently
required to pay a Termination Fee pursuant to the proviso set forth in Section
10.3. b.i, then, upon payment of such Termination Fee, the amount of the Buyer
Expenses previously paid by Aspen shall be deducted therefrom.

     e.      Except as otherwise set forth above, any payment required pursuant
to this Section 10.3 shall be made within one business day after termination of
this Agreement by wire transfer of immediately available funds to an account
designated by Buyer.

ARTICLE 11
CLOSING

     11.1      Date of Closing. Subject to Sellers’ and Buyer’s rights to
terminate set forth in Article 10, the closing of the Transaction (the
“Closing”) will be held on April 1, 2009 if the conditions set forth in Article
9 have been satisfied or waived as of such date; if such conditions are not
satisfied or waived as of such date, the Closing will be held on the last day of
the month in which such conditions are satisfied or waived (the date on which
the Transaction is completed

30

--------------------------------------------------------------------------------

being referred to herein as the “Closing Date”), at Buyer’s office in Denver,
Colorado, at 8:30 a.m. or at such other time and place as the parties may agree
in writing.

     11.2      Closing Obligations. At Closing, the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:

     a.      Assignment of Assets. Each Seller (or the Seller Representative on
such Seller’s behalf) shall execute, acknowledge and deliver to Buyer (i) an
Assignment, Bill of Sale and Conveyance of the Assets effective as of the
Effective Time (in sufficient counterparts to facilitate filing and recording)
substantially in the form of Exhibit D with a special warranty of title by,
through and under Seller but not otherwise; with no warranties, express or
implied, as to the personal property, fixtures or condition of the Assets which
are conveyed “as is, where is;” (ii) such other assignments, bills of sale, or
deeds necessary to transfer the Assets of such Seller to Buyer, including
without limitation any conveyances on official forms and related documentation
necessary to transfer the Assets to Buyer in accordance with requirements of
state and federal governmental regulations.

     b.      Preliminary Settlement Statement. The Seller Representative shall
deliver to Buyer and the Seller Representative and Buyer shall execute and
deliver the Preliminary Settlement Statement.

     c.      Purchase Price. Buyer shall deliver to each Seller the appropriate
Per Seller Closing Amount by wire transfer of immediately available funds to
Seller or as directed by Seller; provided, however, that with respect to any
Seller that has not timely provided wire instructions pursuant to Section 2.1,
Buyer shall deliver such Seller’s Per Seller Closing Amount by check mailed to
the address of such Seller as set forth herein or the relevant Joinder
Agreement.

     d.      Letters in Lieu. Each Seller (or the Seller Representative on such
Seller’s behalf) and Buyer shall execute and deliver all necessary letters in
lieu of transfer orders directing all purchasers of production to pay Buyer the
proceeds attributable to production from the Assets from and after the Effective
Time.

     e.      Sellers’ Certificates. Each Seller (or the Seller Representative on
such Seller’s behalf) shall execute and deliver to Buyer a certificate in form
and substance similar to Exhibit F, stating that all conditions precedent to
Closing have been satisfied.

     f.      Buyer’s Officer’s Certificate. Buyer shall execute and deliver to
the Seller Representative an officer’s certificate in form and substance similar
to Exhibit G, stating that all conditions precedent to Closing have been
satisfied.

     g.      Non-Foreign Affidavit. In compliance with Section 1445 of the
United States Internal Revenue Code, each Seller (or the Seller Representative
on such Seller’s behalf) shall execute and deliver to Buyer a Non-Foreign
Affidavit in the form of Exhibit H.

     h.      Transfer Order. In compliance with Section 3201 of the California
Public Resources Code, Aspen and Buyer shall execute the California Division of
Oil, Gas, and

31

--------------------------------------------------------------------------------

Geothermal Resources (“DOGGR”) “Report of Property/Well Transfer or Acquisition”
evidencing the transfer of the operatorship of the Wells.

     i.      Resignation. Aspen shall, as of the Closing Date, execute and
deliver to Buyer a letter evidencing Aspen’s resignation as operator of all
Wells for which it acts as operator.

     Notwithstanding the foregoing, it is understood and agreed that, pursuant
to Section 4.13. b, Aspen shall be responsible for the transfer of the Assets of
any Non-Aspen Seller that is party to an Indirect Joinder Agreement, including
all Closing obligations associated therewith, and that no such Non-Aspen Seller
shall have any obligations under this Section 11.2 except as may be otherwise
provided in the applicable Indirect Joinder Agreement.

ARTICLE 12
POST-CLOSING OBLIGATIONS

     12.1      Post-Closing Adjustments. As soon as practicable after the
Closing, but on or before one hundred twenty (120) days after Closing, the
Seller Representative shall prepare and deliver to Buyer a final settlement
statement (the “Final Settlement Statement”) setting forth each adjustment or
payment that was not finally determined as of the Closing and showing the
calculation of such adjustment and the resulting final Purchase Price, including
each final Per Seller Purchase Price (the “Final Purchase Price”). As soon as
practicable after receipt of the Seller Representative’s proposed Final
Settlement Statement, but on or before thirty (30) days after such receipt,
Buyer shall deliver to the Seller Representative a written report containing any
changes that Buyer proposes to make to the Final Settlement Statement. Buyer’s
failure to deliver to the Seller Representative a written report detailing
changes to the proposed Final Settlement Statement by that date shall be deemed
an acceptance by Buyer of the Final Settlement Statement as submitted by the
Seller Representative. Buyer and the Seller Representative shall endeavor to
agree with respect to the changes proposed by Buyer, if any, no later than
thirty (30) days after receipt by the Seller Representative of Buyer’s comments
to the proposed Final Settlement Statement. The date upon which such agreement
is reached or upon which the Final Purchase Price is established for the
Transaction shall be called the “Final Settlement Date.” If the Final Purchase
Price allocable to any Seller is more than the relevant Per Seller Closing
Amount, Buyer shall pay such Seller the amount of such difference. If the Final
Purchase Price allocable to any Seller is less than the relevant Per Seller
Closing Amount, such Seller shall pay to Buyer the amount of such difference.
Any payment by Buyer or any Seller shall be by wire transfer in immediately
available funds. Any such payment shall be within five (5) days of the Final
Settlement Date.

     12.2      Suspense Accounts. Aspen currently maintains suspense accounts
pertaining to oil and gas heretofore produced comprising monies payable to
royalty owners, mineral owners and other persons with an interest in production
that such Sellers have been unable to pay because the payees cannot be located
(the “Suspense Accounts”). A preliminary listing of the Suspense Accounts is set
forth in Exhibit I. At Closing, a downward adjustment to Aspen’s Per Seller
Purchase Price will be made to convey the Suspense Accounts to Buyer and the
Suspense Accounts will be included in the Preliminary Settlement Statement, with
an adjustment made in the Final Settlement Statement, if necessary. Buyer will
assume full and complete responsibility

32

--------------------------------------------------------------------------------

and liability for proper payment of the funds comprising the Suspense Accounts
as set forth on the “Final Suspense Account Statement,” which shall be provided
by the Seller Representative to Buyer with the Final Settlement Statement
required in Section 12.1 (including any liability under any unclaimed property
law or escheat statute). Buyer agrees to indemnify, defend and hold Sellers and
their affiliated entities, together with their respective officers, directors,
employees, agents and their respective successors and assigns, harmless from and
against any and all liability, claims, demands, penalties and expenses
(including attorneys’ fees) arising out of or pertaining to the proper payment
and administration of the Suspense Accounts, limited, however to the total
amount of the Suspense Accounts.

     12.3      Dispute Resolution. If Buyer and the Seller Representative are
unable to resolve disputes concerning the Final Settlement Statement or Final
Purchase Price on or before thirty (30) days after the Final Settlement
Statement is received by Buyer, such disputes shall be resolved in accordance
with Section 14.5. d.

     12.4      Records. The Seller Representative shall make the Records
available for pick up by Buyer at a mutually agreeable time within ten (10) days
of Closing. At the Seller Representative’s request, Buyer shall make the Records
available to the Seller Representative in Bakersfield, CA or Denver, CO, as
appropriate, for review and copying during normal business hours. Buyer agrees
not to destroy or otherwise dispose of the Records for a period of four years
after the Closing without giving the Seller Representative reasonable notice and
an opportunity to copy the Records.

     12.5      Further Assurances. From time to time after Closing, Sellers and
Buyer shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
more effectively to assure to the other the full beneficial use and enjoyment of
the Assets in accordance with the provisions of this Agreement and otherwise to
accomplish the purposes of the Transaction.

     12.6      Records to be Filed with DOGGR. As soon as practicable after the
Closing, Buyer shall file with DOGGR all necessary reports and documents
pertaining to the transfer of the Assets, including but not limited to the
“Report of Property/Well Transfer or Acquisition,” and shall further ensure that
all applicable oil and gas well indemnity bonds are on file with DOGGR. Buyer
shall further cooperate to the extent reasonably needed in the cancellation and
termination of, and return to Aspen of, all of Aspen’s oil and gas well
indemnity bonds on file with DOGGR that pertain to the Assets, or any of them
including (without limitation) that certain bond in the amount of $250,000
further identified as follows: Aspen Exploration Corporation’s $250,000 Blanket
Oil and Gas Well Cash Bond No. 6273416476, dated October 28, 2005.

     12.7      Disclaimers of Representations and Warranties. The express
representations and warranties of Sellers contained in this Agreement are
exclusive and are in lieu of all other representations and warranties, express,
implied or statutory. BUYER ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH HEREIN, NO SELLER HAS MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND
NEGATES, AND BUYER HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY,
EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO (A)
PRODUCTION RATES, RECOMPLETION OPPORTUNITIES,

33

--------------------------------------------------------------------------------

DECLINE RATES, GAS BALANCING INFORMATION OR THE QUALITY, QUANTITY OR VOLUME OF
THE RESERVES OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE ASSETS, (B) THE
ACCURACY, COMPLETENESS OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER
MATERIALS (WRITTEN OR ORAL) NOW, HERETOFORE OR HEREAFTER FURNISHED TO BUYER BY
OR ON BEHALF OF SELLER, (C) THE ENVIRONMENTAL CONDITION OF THE ASSETS, THEIR
COMPLIANCE WITH ENVIRONMENTAL LAWS, AND THE PRESENCE OR ABSENCE OF HAZARDOUS
SUBSTANCES OR NATURALLY OCCURRING RADIOACTIVE MATERIALS, (D) ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY, (E) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, (F) ANY IMPLIED OR EXPRESS WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (G) ANY RIGHTS OF PURCHASERS UNDER
APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (H) ANY CLAIMS BY
BUYER FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN AS OF THE
EFFECTIVE TIME OR THE CLOSING DATE, AND (I) ANY AND ALL IMPLIED WARRANTIES
EXISTING UNDER APPLICABLE LAW, IT BEING THE EXPRESS INTENTION OF BOTH BUYER AND
SELLERS THAT, EXCEPT AS OTHERWISE SET FORTH HEREIN, THE ASSETS WILL BE CONVEYED
TO BUYER IN THEIR PRESENT CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”
WITH ALL FAULTS AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS
BUYER DEEMS APPROPRIATE. THE PARTIES AGREE THAT THIS SECTION 12.6 CONSTITUTES A
CONSPICUOUS LEGEND.

ARTICLE 13
TAXES

     13.1      Apportionment of Ad Valorem and Property Taxes. All ad valorem
taxes, real property taxes, personal property taxes and similar obligations (the
“Property Taxes”) attributable to the Assets with respect to the tax period in
which the Effective Time occurs shall be apportioned as of the Effective Time
between Sellers and Buyer. Prior to Closing, the Seller Representative shall
determine an estimate of the portion of the Property Taxes (based on the latest
information then available), for the period in which the Effective Time occurs
attributable to the period prior to the Effective Time (the “Seller Property
Tax”). Sellers shall credit to Buyer, through a downward adjustment to the
Purchase Price, the amount of the Seller Property Tax. Buyer shall file or cause
to be filed all required reports and returns incident to the Property Taxes and
shall pay or cause to be paid to the taxing authorities all Property Taxes
relating to the tax period in which the Effective Time occurs. If the Property
Taxes used in determining the Seller Property Tax are not the actual Property
Taxes for the tax period in which the Effective Time occurs, then upon the
determination of the actual Property Taxes for such period by Buyer and the
Seller Representative, the Seller Property Tax shall be recalculated based upon
such actual Property Taxes (the “Revised Seller Property Tax”) and (i) if the
Revised Seller Property Tax is greater than the Seller Property Tax, the
relevant Seller shall promptly pay the difference between such amounts or (ii)
if the Revised Seller Property Tax is less than the Seller Property Tax, Buyer
shall promptly pay the relevant Seller the difference between such amounts.

34

--------------------------------------------------------------------------------

     13.2      Transfer Taxes and Recording Fees. The Purchase Price excludes,
and Buyer shall be liable for, any stamp, documentary, filing, licensing,
processing, recording, authorization and similar fees and charges. Sellers, on
the one hand, and Buyer, on the other hand, shall each bear one half of any
sales or transfer taxes assessed in connection with the Transaction.

     13.3      Other Taxes. All severance, production, excise, conservation and
similar taxes attributable to the Assets that are based upon or measured by the
production of Hydrocarbons (excluding Property Taxes which are addressed in
Section 13.1) shall be deemed to accrue and be attributable to the period during
which such production occurred, and shall be apportioned between the Sellers and
Buyer as of the Effective Time. All such taxes that have accrued with respect to
the period prior to the Effective Time have been or will be properly paid or
withheld by Sellers, and all statements, returns, and documents pertinent
thereto have been or will be properly filed. Buyer shall be responsible for
paying or withholding or causing to be paid or withheld all such taxes that have
accrued after the Effective Time and for filing all statements, returns, and
documents incident thereto.

     13.4      Tax Reports and Returns. For tax periods in which the Effective
Time occurs, Sellers agree to immediately forward to Buyer copies of any tax
reports and returns received by Sellers after Closing and provide Buyer with any
information Sellers have that is necessary for Buyer to file any required tax
reports and returns related to the Assets. Buyer agrees to file all tax returns
and reports applicable to the Assets that Buyer is required to file after the
Closing.

     13.5      Purchase Price Allocation. The allocations set forth in Exhibit C
shall be used by Sellers and Buyer as the basis for reporting the transactions
described herein for all income tax purposes. Sellers and Buyer agree to file
and to cause their affiliates to file all income tax returns in accordance with
such allocations, and except as and to the extent required pursuant to an
adjustment to the Purchase Price by reason of the operation of Section 2.3 or a
final determination (as defined in Section 1313(a) of the Code or corresponding
provisions of state or local law), agree not to take, or cause to be taken, any
action that would be inconsistent with such allocations in any tax return,
audit, litigation or otherwise.

     ARTICLE 14
ASSUMPTION AND RETENTION OF OBLIGATIONS; INDEMNIFICATION

     14.1      Buyer’s Assumption of Liabilities and Obligations. Upon Closing,
Buyer shall assume and pay, perform, fulfill and discharge all claims, costs,
expenses, liabilities and obligations (“Obligations”) accruing or relating to
(i) the owning, developing, exploring, operating or maintaining of the Assets or
the producing, transporting and marketing of Hydrocarbons from the Assets from
and after the Effective Time, including, without limitation, the payment of
Property Expenses, Buyer’s Plugging and Abandonment Obligations (as defined in
Section 14.3), the make-up and balancing obligations for overproduction of gas
from the Wells, all liability for royalty and overriding royalty payments made
and Taxes paid with respect to the Assets for periods after the Effective Time
and (ii) the environmental condition of the Assets except for any condition for
which Buyer is indemnified by Sellers under Section 14.4. a (collectively, the
“Assumed Liabilities”).

35

--------------------------------------------------------------------------------

     14.2      Sellers’ Retention of Liabilities and Obligations. Upon Closing,
each Seller shall retain and pay (i) all Property Expenses and other Obligations
of such Seller relating to the ownership and operation of its Assets and the
producing, transporting and marketing of Hydrocarbons from such Assets prior to
the Effective Time, other than Assumed Liabilities, (ii) all liability for
personal injury and employment claims related to the ownership and operation of
such Assets prior to the Effective Time and (iii) all liability for royalty and
overriding royalty payments due, owing or made and Taxes due, owing or paid
prior to the Effective Time with respect to such Assets (collectively, the
“Retained Liabilities”).

     14.3      Buyer’s Plugging and Abandonment Obligations. In addition to the
Assumed Liabilities, upon Closing Buyer assumes full responsibility and
liability for the following plugging and abandonment obligations related to all
Wells (“Buyer’s Plugging and Abandonment Obligations”), regardless of whether
they are attributable to the ownership or operation of the Assets before or
after the Effective Time. All operations by Buyer under this Section shall be
conducted in a good and workmanlike manner and in compliance with all applicable
laws and regulations.

     a.      The necessary and proper plugging, replugging and abandonment of
all Wells;

     b.      The necessary and proper removal, abandonment and disposal of all
structures, pipelines, equipment, abandoned property, trash, refuse and junk
located on or comprising part of the Assets;

     c.      The necessary and proper capping and burying of all associated flow
lines located on or comprising part of the Assets;

     d.      The necessary and proper restoration and reclamation of the surface
used for operation of the Assets and subsurface to the condition required by
applicable laws, regulations or contract;

     e.      All obligations relating to the items described in Section 14.3. a.
through Section 14.3. d. arising from contractual requirements and demands made
by courts, authorized regulatory bodies or parties claiming a vested interest in
the Assets; and

     f.      Obtaining and maintaining all bonds, or supplemental or additional
bonds, that may be required contractually or by governmental authorities.

     14.4      Indemnification. “Losses” shall mean any actual losses, costs,
expenses (including court costs, reasonable fees and expenses of attorneys,
technical experts and expert witnesses and the costs of investigation),
liabilities, damages, demands, suits, claims, and sanctions of every kind and
character (including civil fines) arising from, related to or reasonably
incident to matters indemnified against; excluding however any special, punitive
or exemplary damages.

     After the Closing, Buyer and Sellers shall indemnify each other as follows:

36

--------------------------------------------------------------------------------

     a.      Sellers’ Indemnification of Buyer. Each Seller, severally and not
jointly, assumes all risk, liability, obligation and Losses in connection with,
and shall defend, indemnify, and save and hold harmless Buyer and its officers,
directors, employees and agents, from and against all Losses which arise from or
in connection with (i) the Retained Liabilities, (ii) any material breach of any
representation or warranty made by such Seller, (iii) any matter for which such
Seller has agreed to indemnify Buyer under this Agreement, and (iv) any material
breach by such Seller of any covenant under this Agreement.

     b.      Buyer’s Indemnification of Sellers. Buyer assumes all risk,
liability, obligation and Losses in connection with, and shall defend,
indemnify, and save and hold harmless each Seller and such Seller’s officers,
directors, employees and agents, from and against all Losses which arise from or
in connection with (i) the Assumed Liabilities, (ii) any material breach of any
representation or warranty made by Buyer, (iii) any matter for which Buyer has
agreed to indemnify such Sellers under this Agreement, and (iv) any material
breach by Buyer of any covenant under this Agreement.

     14.5      Procedure. The indemnifications contained in Section 14.4 shall
be implemented as follows:

     a.      Coverage. Such indemnity shall extend to all Losses suffered or
incurred by the Indemnified Party, as defined below.

     b.      Claim Notice. The party seeking indemnification under the terms of
this Agreement (the “Indemnified Party”) shall submit a written claim notice
(the “Claim Notice”) to the other party (“Indemnifying Party”) which, to be
effective, must state: (i) the amount of each payment claimed by an Indemnified
Party to be owing, (ii) the basis for such claim, with reasonably available
supporting documentation, and (iii) a list identifying to the extent reasonably
possible each separate item of Loss for which payment is so claimed. The amount
claimed shall be paid by the Indemnifying Party to the extent required herein
within ten (10) days after receipt of the Claim Notice, or after the amount of
such payment has been finally established, whichever last occurs.

     c.      Information. Within twenty (20) days after the Indemnified Party
receives notice of a claim or legal action that may result in a Loss for which
indemnification may be sought under this Article 14 (“Claim”), the Indemnified
Party shall give a Claim Notice to the Indemnifying Party; provided, however,
that the failure of the Indemnified Party to give such notice shall not relieve
the Indemnifying Party of its indemnification obligations except to the extent
that such failure actually and materially prejudices the rights of the
Indemnifying Party. If the Indemnifying Party or its counsel so requests, the
Indemnified Party shall furnish the Indemnifying Party with copies of all
pleadings and other information with respect to such Claim. At the election of
the Indemnifying Party made within sixty (60) days after receipt of the Claim
Notice, the Indemnified Party shall permit the Indemnifying Party to assume
control of such Claim (only to the extent that such Claim, legal action or other
matter relates to a Loss for which the Indemnifying Party is liable), including
the determination of all appropriate actions, the negotiation of settlements on
behalf of the Indemnified Party, and the conduct of litigation through attorneys
of the Indemnifying Party’s choice; provided, however, that no such settlement
can result in any liability or cost to the Indemnified Party without its
consent. If the

37

--------------------------------------------------------------------------------

Indemnifying Party elects to assume control, (i) any expense incurred by the
Indemnified Party thereafter for investigation or defense of the matter shall be
borne by the Indemnified Party, and (ii) the Indemnified Party shall give all
reasonable information and assistance, other than pecuniary, that the
Indemnifying Party shall deem necessary to the proper defense of such Claim,
legal action, or other matter. In the absence of such an election, the
Indemnified Party will use its best efforts to defend, at the Indemnifying
Party’s expense, any Claim, legal action or other matter to which such other
party’s indemnification under this Article 14 applies until the Indemnifying
Party assumes such defense, and, if the Indemnifying Party fails to assume such
defense within the time period provided above, settle the same in the
Indemnified Party’s reasonable discretion at the Indemnifying Party’s expense.
If such a Claim requires immediate action, both the Indemnified Party and the
Indemnifying Party will cooperate in good faith to take appropriate action so as
not to jeopardize defense of such Claim or either party’s position with respect
to such Claim.

     d.      Dispute Resolution. If the existence of a valid Claim or amount to
be paid by an Indemnifying Party is in dispute, the parties agree to submit
determination of the existence of a valid Claim or the amount to be paid
pursuant to the Claim Notice to binding arbitration. The arbitration shall be
before a three person panel of neutral arbitrators, consisting of one person
each to be selected by the Seller Representative and Buyer, and the third to be
selected by the arbitrators selected by the Seller Representative and Buyer. The
arbitrators shall conduct a hearing no later than sixty (60) days after
submission of the matter to arbitration, and a written decision shall be
rendered by the arbitrators within thirty (30) days of the hearing. Any payment
due pursuant to the arbitration shall be made within fifteen (15) days of the
arbitrators’ decision. This Section excludes those matters addressed in Sections
4.9 and 5.4 of this Agreement.

     14.6      No Insurance; Subrogation. The indemnifications provided in this
Article 14 shall not be construed as a form of insurance. Each Seller and Buyer
waive for themselves, their successors or assigns, including without limitation,
any insurers, any rights to subrogation for Losses for which each of them is
respectively liable or against which each respectively indemnifies the other,
and, if required by applicable policies, each Seller and Buyer shall obtain
waiver of such subrogation from their respective insurers.

     14.7      Reservation as to Non-Parties. Nothing in this Agreement is
intended to limit or otherwise waive any recourse any Seller or Buyer may have
against any non-party for any obligations or liabilities that may be incurred
with respect to the Assets.

     ARTICLE 15
MISCELLANEOUS

     15.1      Exhibits, Etc. The Exhibits, Annexes and Schedules referred to in
this Agreement are hereby incorporated in this Agreement by reference and
constitute a part of this Agreement.

     15.2      Notices. All notices and communications required or permitted
under this Agreement shall be in writing and addressed, if to a Non-Aspen
Seller, to the address set forth on the relevant Joinder Agreement, and
otherwise as follows:

38

--------------------------------------------------------------------------------

If to Aspen:    Aspen Exploration Corporation      2050 S. Oneida Street, Suite
208  Denver, Colorado 80224     Attention:    R.V. Bailey, Chairman     
Telephone:   (303)  639-9860      Facsimile:     (303)  639-9863    If to
Buyer:    Venoco, Inc.        370 17th Street, Suite 3900  Denver, Colorado
80202     Attention: Terry Sherban      Telephone: (303) 626-8303     
Facsimile: (303) 626-8315                           and          Venoco, Inc.   
6267 Carpinteria Ave. Carpinteria, CA 90313     Attention: Terry Anderson     
Telephone: (805) 745-2253 


Any communication or delivery hereunder shall be deemed to have been duly made
and the receiving party charged with notice (i) if personally delivered, when
received, (ii) if faxed, when received if receipt is confirmed by telephone by
the sender, (iii) if mailed, certified mail, return receipt requested, on the
date set forth on the return receipt or (iv) if sent by overnight courier, one
day after sending. Any party may, by written notice so delivered to the other
party, change the address or individual to which delivery shall thereafter be
made.

     15.3      Amendments. This Agreement may not be amended nor any rights
hereunder waived except by an instrument in writing signed by Buyer and the
Seller Representative, who shall be authorized to approve any amendment or
waiver on behalf of all Sellers.

     15.4      Assignment. Subject to Section 4.13. b, prior to Closing, no
party shall assign all or any portion of its respective rights or delegate all
or any portion of its respective duties hereunder without the prior written
consent of Buyer and the Seller Representative, and any purported assignment in
violation of the foregoing shall be void.

     15.5      Press Releases. Neither Buyer nor any Seller, nor any of their
respective affiliates or representatives, shall issue or cause the publication
of any press release or other announcement with respect to the Transaction
without the prior consent of Buyer and Aspen, except that Buyer or Aspen may
make such announcements or filings with the SEC as may be required by applicable
law. Each of Buyer and Aspen shall use its reasonable efforts to provide copies
of any such release or filing to the other, and give due consideration to such
comments as each such other party may have, prior to such release or other
announcement. Each party agrees that Aspen may issue a press release in the form
set forth as Annex VII and file with the SEC a current report on Form 8-K in the
form set forth on Annex VIII.

39

--------------------------------------------------------------------------------

     15.6      Headings. The headings of the articles and sections of this
Agreement are for guidance and convenience of reference only and shall not limit
or otherwise affect any of the terms or provisions of this Agreement.

     15.7      Counterparts. This Agreement may be executed by Sellers and Buyer
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute one and the same
instrument. Execution can be evidenced by fax signatures.

     15.8      References. References made in this Agreement, including use of a
pronoun, shall be deemed to include, where applicable, masculine, feminine,
singular or plural, individuals, partnerships or corporations. As used in this
Agreement, “person” shall mean any natural person, corporation, partnership,
court, agency, government, board, commission, trust, estate or other entity or
authority.

     15.9      Governing Law. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of California without regard to
principles of conflicts of law. The validity of the various conveyances
affecting the title to real property Assets shall be governed by and construed
in accordance with the laws of the State of California. Notwithstanding the
foregoing, Articles 8 (other than Sections 8.1 and 8.8) and 10 shall be
construed in accordance with, and governed by, the laws of the State of Delaware
without regard to principles of conflicts of law.

     15.10      Removal of Signs. Buyer shall remove all of Sellers’ well and
lease signs within thirty (30) days of the Closing Date.

     15.11      Binding Effect. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto, and their respective successors and
assigns.

     15.12      Survival. The following shall survive Closing until the date
that is six months following the Closing Date: (i) all post-closing obligations
and indemnities of Sellers and Buyer under Article 14, subject to the
limitations set forth herein, (ii) Sellers’ representations and warranties in
Article 6 and, (iii) Buyer’s representations and warranties in Article 7;
provided, however, that all post-closing obligations and indemnities of Sellers
and Buyer relating to the Purchase Price adjustments contemplated by Sections
2.3 and 12.1 shall survive until resolved pursuant to the terms hereof, and any
claim for indemnification made on or prior to the date that is six months
following the Closing Date shall survive until such claim is resolved pursuant
to the terms hereof.

     15.13      No Third-Party Beneficiaries. This Agreement is intended only to
benefit the parties hereto and their respective permitted successors and
assigns.

     15.14      Limitation on Damages. The parties hereto expressly waive any
and all rights to special, punitive or exemplary damages resulting from breach
of this Agreement.

     15.15      Severability. Whenever possible, each provision of this
Agreement will be interpreted so as to be effective and valid under applicable
law, but if any provision or portion of any provision of this Agreement is held
invalid, illegal or unenforceable in any respect under any

40

--------------------------------------------------------------------------------

applicable law in any jurisdiction, then such invalidity, illegality or
unenforceability will not affect the validity, legality or enforceability of any
other provision or portion of any provision of this Agreement, and this
Agreement will be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purposes and intent of
such invalid, illegal or unenforceable provision.

     15.16      Knowledge. As used throughout this Agreement, the term
“knowledge” or “best knowledge” or “best of Seller’s knowledge,” whether or not
such term is written in lower or upper case, means the actual knowledge of (i)
in the case of a Seller that is an entity, the officers and employees of Seller
involved at a supervisory or higher level, including any executive officer or
(ii) in the case of a Seller that is a natural person, such Seller, of any fact,
circumstance, or condition after reasonable inquiry.

     15.17      Aspen as Seller Representative.

     a.      Each of the Sellers, other than Aspen, by the execution of this
Agreement (including a Joinder Agreement), hereby irrevocably appoints Aspen as
the exclusive agent, proxy and attorney in fact for such Seller for all purposes
of this Agreement as to which Aspen is authorized to act as the Seller
Representative pursuant to the terms hereof, and all actions incidental thereto,
including, but not limited to: (a) the determination of the Preliminary
Settlement Statement and Final Settlement Statement and adjustments to the
Seller’s Per Seller Closing Amount and Per Seller Purchase Price related
thereto, (b) the evaluation of asserted Title Defects and Title Defect
Adjustments affecting the Seller’s Assets, (c) the evaluation of asserted
Environmental Defects, (d) the waiver of any condition set forth in Section 9.1,
(e) any action (or inaction) taken with respect to the termination of this
Agreement, (f) any amendment to this Agreement, including an amendment that does
not affect all Sellers equally, (g) the execution of documents to be delivered
at Closing (provided, however, that the foregoing shall not prohibit any Seller
from executing any such documents on its own behalf) and (h) the initiation,
defense or resolution of any dispute relating to any of the foregoing. Aspen, as
attorney in fact, shall take all such further actions contemplated by this
Agreement, execute and deliver all such further agreements, instruments,
certificates, documents and amendments relating thereto or contemplated therein,
in each case as it deems necessary or advisable in order to carry out the
transactions contemplated by the foregoing, in the name and on behalf of such
Seller. Such Seller agrees that such agency and proxy are coupled with an
interest, are therefore irrevocable without the consent of Aspen and Buyer and
shall survive the death, incapacity, bankruptcy, dissolution or liquidation of
any Seller. As between Sellers and Buyer, all decisions and actions by Aspen in
its capacity as Seller Representative, and all actions incidental thereto, shall
be binding upon such Seller, and such Seller shall not have the right to object,
dissent, protest or otherwise contest the same in any manner that would affect
Buyer or its rights hereunder. Such Seller agrees that Buyer shall be entitled
to rely on any action taken or omission to act by Aspen in its capacity as
Seller Representative on behalf of such Seller (an “Authorized Action”), and
that each Authorized Action shall, with respect to Buyer, be binding on such
Seller as fully as if such Seller had taken such Authorized Action.

     b.      Nothing herein shall relieve the Seller Representative from its
duty of good faith and fair dealing with respect to the other Sellers. The
Seller Representative will act in good faith in what it reasonably believes to
be the collective best interests of the Sellers and will

41

--------------------------------------------------------------------------------

be liable to any Seller that suffers loss or damage as a result of the Seller
Representative’s willful misconduct or gross negligence. Each Seller agrees that
in no event will Buyer have any liability to such Seller with respect to any
action or inaction of the Seller Representative in its capacity as such. The
Seller Representative agrees to use reasonable efforts to provide promptly to
each affected Seller all notices or communications received from Buyer pursuant
to this Agreement and to keep Sellers generally informed of the status of the
Transaction and other matters that may materially affect Sellers’ rights
hereunder. Each such other Seller agrees to use reasonable efforts to provide
promptly to the Seller Representative all information required to be provided by
such Seller hereunder and any other information that is reasonably necessary for
the Seller Representative to perform its obligations hereunder.

     15.18      Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT AND ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH.

     15.19      Waiver. The waiver or failure of any party to enforce any
provision of this Agreement shall not be construed or operate as a waiver of any
further breach of such provision or of any other provision of this Agreement.

     15.20      Entire Agreement. This Agreement and the Exhibits, Annexes and
other writings referred to herein or delivered pursuant hereto, constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.

     15.21      Effectiveness. This Agreement shall not become effective and
shall not be binding upon any party hereto until executed by Aspen, each other
Initial Seller, and Buyer.

42

--------------------------------------------------------------------------------

     The undersigned have executed, or caused this Agreement to be executed by a
duly authorized officer, as of the date first written above.

Aspen:    Buyer:       ASPEN EXPLORATION CORPORATION    VENOCO, INC.    By: 
_____________________________   By:  _____________________________ Its:
_________________________________    Its:
_________________________________ 


43

--------------------------------------------------------------------------------